 



Exhibit 10.3
BROCADE COMMUNICATIONS SYSTEMS, INC.
1999 STOCK PLAN
(as amended and restated on November 17, 2006)
     1. Purposes of the Plan. The purposes of this 1999 Stock Plan are:

  •   to attract and retain the best available personnel for positions of
substantial responsibility,     •   to provide additional incentive to
Employees, Directors and Consultants, and     •   to promote the success of the
Company’s business.

     Options granted under the Plan may be Incentive Stock Options or
Nonstatutory Stock Options, as determined by the Administrator at the time of
grant. Stock Purchase Rights and Restricted Stock Units may also be granted
under the Plan.
     2. Definitions. As used herein, the following definitions shall apply:
          (a) “Administrator” means the Board or any of its Committees as shall
be administering the Plan, in accordance with Section 4 of the Plan.
          (b) “Applicable Laws” means the requirements relating to the
administration of equity-based award plans under U. S. state corporate laws,
U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Common Stock is listed or quoted and the
applicable laws of any foreign country or jurisdiction where Awards are, or will
be, granted under the Plan.
          (c) “Award” means, individually or collectively, a grant under the
Plan of Options, Stock Purchase Rights or Restricted Stock Units and other stock
or cash awards as the Administrator may determine.
          (d) “Award Agreement” means the written or electronic agreement
setting forth the terms and provisions applicable to each Award granted under
the Plan, including an Option Agreement. The Award Agreement is subject to the
terms and conditions of the Plan.
          (e) “Board” means the Board of Directors of the Company.
          (f) “Code” means the Internal Revenue Code of 1986, as amended.
          (g) “Committee” means a committee of Directors appointed by the Board
in accordance with Section 4 of the Plan.
          (h) “Common Stock” means the common stock of the Company.

 



--------------------------------------------------------------------------------



 



          (i) “Company” means Brocade Communications Systems, Inc., a Delaware
corporation.
          (j) “Consultant” means any person, including an advisor, engaged by
the Company or a Parent or Subsidiary to render services to such entity.
          (k) “Director” means a member of the Board.
          (l) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.
          (m) “Employee” means any individual, including Officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. For purposes
of the Plan, the employment relationship shall be treated as continuing intact
while the individual (i) is on any bona fide leave of absence approved by the
Company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor. Neither service as a
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.
          (n) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (o) “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:
               (i) If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation the Nasdaq
National Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its
Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system for
the last market trading day on the date of such determination, as reported in
The Wall Street Journal or such other source as the Administrator deems
reliable;
               (ii) If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a Share of Common Stock shall be the mean between the high bid and low asked
prices for the Common Stock on the last market trading day prior to the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; or
               (iii) In the absence of an established market for the Common
Stock, the Fair Market Value shall be determined in good faith by the
Administrator.
          (p) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
          (q) “Nonstatutory Stock Option” means an Option not intended to
qualify as an Incentive Stock Option.

-2-



--------------------------------------------------------------------------------



 



          (r) “Notice of Grant” means a written or electronic notice evidencing
certain terms and conditions of an individual Award grant. The Notice of Grant
is part of the Award Agreement.
          (s) “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
          (t) “Option” means a stock option granted pursuant to the Plan.
          (u) “Option Agreement” means an agreement between the Company and a
Participant evidencing the terms and conditions of an individual Option grant.
The Option Agreement is subject to the terms and conditions of the Plan.
          (v) “Option Exchange Program” means a program whereby outstanding
Options are surrendered in exchange for Options with a lower exercise price.
          (w) “Optioned Stock” means the Common Stock subject to an Award.
          (x) “Optionee” means the holder of an outstanding Option or Stock
Purchase Right granted under the Plan.
          (y) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
          (z) “Participant” means the holder of an outstanding Award, including
an Optionee.
          (aa) “Plan” means this 1999 Stock Plan.
          (bb) “Restricted Stock” means shares of Common Stock acquired pursuant
to a grant of Stock Purchase Rights under Section 11 of the Plan.
          (cc) “Restricted Stock Purchase Agreement” means a written agreement
between the Company and the Participant evidencing the terms and restrictions
applying to stock purchased under a Stock Purchase Right. The Restricted Stock
Purchase Agreement is subject to the terms and conditions of the Plan and the
Notice of Grant.
          (dd) “Restricted Stock Unit” means a bookkeeping entry representing an
amount equal to the Fair Market Value of one Share, granted pursuant to
Section 12. Each Restricted Stock Unit represents an unfunded and unsecured
obligation of the Company.
          (ee) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Plan.
          (ff) “Section 16(b)” means Section 16(b) of the Exchange Act.
          (gg) “Service Provider” means an Employee, Director or Consultant.

-3-



--------------------------------------------------------------------------------



 



          (hh) “Share” means a share of the Common Stock, as adjusted in
accordance with Section 14 of the Plan.
          (ii) “Stock Purchase Right” means the right to purchase Common Stock
pursuant to Section 11 of the Plan, as evidenced by a Notice of Grant.
          (jj) “Subsidiary” means a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code.
     3. Stock Subject to the Plan. Subject to the provisions of Section 14 of
the Plan, the maximum aggregate number of Shares which may be optioned and sold
under the Plan is 7,607,000 Shares [60,856,000 Shares as adjusted for three 2:1
stock splits effective on or prior to 12/21/00], plus an annual increase to be
added on the first day of the Company’s fiscal year beginning in 2000 equal to
the lesser of (i) 5,000,000 shares [40,000,000 shares as adjusted for three 2:1
stock splits effective on or prior to 12/21/00], (ii) 5% of the outstanding
shares on such date or (iii) a lesser amount determined by the Board. The Shares
may be authorized, but unissued, or reacquired Common Stock.
     If an Award expires or becomes unexercisable without having been exercised
in full, or is surrendered pursuant to an Option Exchange Program, the
unpurchased Shares (or for Awards other than Options, the forfeited or
repurchased Shares), which were subject thereto shall become available for
future grant or sale under the Plan (unless the Plan has terminated); provided,
however, that Shares that have actually been issued under the Plan upon exercise
of an Award, shall not be returned to the Plan and shall not become available
for future distribution under the Plan, except that if Shares of Restricted
Stock or Shares acquired pursuant to Restricted Stock Units are repurchased by
the Company at their original purchase price or are forfeited to the Company,
such Shares shall become available for future grant under the Plan.
     4. Administration of the Plan.
          (a) Procedure.
               (i) Multiple Administrative Bodies. The Plan may be administered
by different Committees with respect to different groups of Service Providers.
               (ii) Section 162(m). To the extent that the Administrator
determines it to be desirable to qualify Awards granted hereunder as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan shall be administered by a Committee of two or more “outside
directors” within the meaning of Section 162(m) of the Code.
               (iii) Rule 16b-3. To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3, the transactions contemplated hereunder
shall be structured to satisfy the requirements for exemption under Rule 16b-3.
               (iv) Other Administration. Other than as provided above, the Plan
shall be administered by (A) the Board or (B) a Committee, which committee shall
be constituted to satisfy Applicable Laws.

-4-



--------------------------------------------------------------------------------



 



          (b) Powers of the Administrator. Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator shall have the authority, in
its discretion:
               (i) to determine the Fair Market Value;
               (ii) to select the Service Providers to whom Awards may be
granted hereunder;
               (iii) to determine the number of shares of Common Stock to be
covered by each Award granted hereunder;
               (iv) to approve forms of agreement for use under the Plan;
               (v) to determine the terms and conditions, not inconsistent with
the terms of the Plan, of any Award granted hereunder. Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Awards may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, and any restriction
or limitation regarding any Award or the shares of Common Stock relating
thereto, based in each case on such factors as the Administrator, in its sole
discretion, shall determine;
               (vi) to reduce the exercise price of any Award to the then
current Fair Market Value if the Fair Market Value of the Common Stock covered
by such Award shall have declined since the date the Award was granted;
               (vii) to institute an Option Exchange Program;
               (viii) to construe and interpret the terms of the Plan and Awards
granted pursuant to the Plan;
               (ix) to prescribe, amend and rescind rules and regulations
relating to the Plan, including rules and regulations relating to sub-plans
established for the purpose of qualifying for preferred tax treatment under
foreign tax laws;
               (x) to modify or amend each Award (subject to Section 16(c) of
the Plan), including the discretionary authority to extend the post-termination
exercisability period of Awards longer than is otherwise provided for in the
Plan;
               (xi) to allow Participants to satisfy withholding tax obligations
by electing to have the Company withhold from the Shares to be issued upon
exercise of an Award that number of Shares having a Fair Market Value equal to
the amount required to be withheld. The Fair Market Value of the Shares to be
withheld shall be determined on the date that the amount of tax to be withheld
is to be determined. All elections by a Participant to have Shares withheld for
this purpose shall be made in such form and under such conditions as the
Administrator may deem necessary or advisable;
               (xii) to authorize any person to execute on behalf of the Company
any instrument required to effect the grant of an Award previously granted by
the Administrator;

-5-



--------------------------------------------------------------------------------



 



               (xiii) to make all other determinations deemed necessary or
advisable for administering the Plan.
          (c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants and any other holders of Awards.
     5. Eligibility. Nonstatutory Stock Options, Stock Purchase Rights and
Restricted Stock Units may be granted to Service Providers. Incentive Stock
Options may be granted only to Employees.
     6. Limitations.
          (a) Each Option shall be designated in the Award Agreement as either
an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds $100,000,
such Options shall be treated as Nonstatutory Stock Options. For purposes of
this Section 6(a), Incentive Stock Options shall be taken into account in the
order in which they were granted. The Fair Market Value of the Shares shall be
determined as of the time the Option with respect to such Shares is granted.
          (b) Neither the Plan nor any Award shall confer upon a Participant any
right with respect to continuing the Participant’s relationship as a Service
Provider with the Company, nor shall they interfere in any way with the
Participant’s right or the Company’s right to terminate such relationship at any
time, with or without cause.
          (c) The following limitations shall apply to grants of Options:
               (i) No Service Provider shall be granted, in any fiscal year of
the Company, Options to purchase more than 1.5 million Shares.
               (ii) In connection with his or her initial service, a Service
Provider may be granted Options to purchase up to an additional 1.5 million
Shares which shall not count against the limit set forth in subsection
(i) above.
               (iii) The foregoing limitations shall be adjusted proportionately
in connection with any change in the Company’s capitalization as described in
Section 14.
               (iv) If an Option is cancelled in the same fiscal year of the
Company in which it was granted (other than in connection with a transaction
described in Section 14), the cancelled Option will be counted against the
limits set forth in subsections (i) and (ii) above. For this purpose, if the
exercise price of an Option is reduced, the transaction will be treated as a
cancellation of the Option and the grant of a new Option.
     7. Term of Plan. Subject to Section 20 of the Plan, the Plan shall become
effective upon its adoption by the Board. It shall continue in effect for a term
of ten (10) years unless terminated earlier under Section 16 of the Plan.

-6-



--------------------------------------------------------------------------------



 



     8. Term of Option. The term of each Option shall be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term shall be ten
(10) years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option shall be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.
     9. Option Exercise Price and Consideration.
          (a) Exercise Price. The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be determined by the
Administrator, subject to the following:
               (i) In the case of an Incentive Stock Option
                    (A) granted to an Employee who, at the time the Incentive
Stock Option is granted, owns stock representing more than ten percent (10%) of
the voting power of all classes of stock of the Company or any Parent or
Subsidiary, the per Share exercise price shall be no less than 110% of the Fair
Market Value per Share on the date of grant.
                    (B) granted to any Employee other than an Employee described
in paragraph (A) immediately above, the per Share exercise price shall be no
less than 100% of the Fair Market Value per Share on the date of grant.
               (ii) In the case of a Nonstatutory Stock Option, the per Share
exercise price shall be determined by the Administrator. In the case of a
Nonstatutory Stock Option intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the per Share
exercise price shall be no less than 100% of the Fair Market Value per Share on
the date of grant.
               (iii) Notwithstanding the foregoing, Options may be granted with
a per Share exercise price of less than 100% of the Fair Market Value per Share
on the date of grant pursuant to a merger or other corporate transaction.
          (b) Waiting Period and Exercise Dates. At the time an Option is
granted, the Administrator shall fix the period within which the Option may be
exercised and shall determine any conditions which must be satisfied before the
Option may be exercised.
          (c) Form of Consideration. The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment. In the case of an Incentive Stock Option, the Administrator shall
determine the acceptable form of consideration at the time of grant. Such
consideration may consist entirely of:
               (i) cash;
               (ii) check;

-7-



--------------------------------------------------------------------------------



 



               (iii) other Shares which (A) in the case of Shares acquired upon
exercise of an option, have been owned by the Participant for more than six
months on the date of surrender, and (B) have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option shall be exercised;
               (iv) consideration received by the Company under a cashless
exercise program implemented by the Company in connection with the Plan;
               (v) a reduction in the amount of any Company liability to the
Participant, including any liability attributable to the Participant’s
participation in any Company-sponsored deferred compensation program or
arrangement;
               (vi) any combination of the foregoing methods of payment; or
               (vii) such other consideration and method of payment for the
issuance of Shares to the extent permitted by Applicable Laws.
     10. Exercise of Option.
          (a) Procedure for Exercise; Rights as a Shareholder. Any Option
granted hereunder shall be exercisable according to the terms of the Plan and at
such times and under such conditions as determined by the Administrator and set
forth in the Award Agreement. Unless the Administrator provides otherwise,
vesting of Options granted hereunder shall be tolled during any unpaid leave of
absence. An Option may not be exercised for a fraction of a Share.
     An Option shall be deemed exercised when the Company receives: (i) written
or electronic notice of exercise (in accordance with the Award Agreement) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan. Shares issued upon exercise of an
Option shall be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his or her spouse. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a shareholder shall exist with
respect to the Optioned Stock, notwithstanding the exercise of the Option. The
Company shall issue (or cause to be issued) such Shares promptly after the
Option is exercised. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 14 of the Plan.
     Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.
          (b) Termination of Relationship as a Service Provider. If a
Participant ceases to be a Service Provider, other than upon the Participant’s
death or Disability, the Participant may exercise his or her Option within such
period of time as is specified in the Award Agreement to the extent that the
Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Award Agreement). In
the absence of a specified time in

-8-



--------------------------------------------------------------------------------



 



the Award Agreement, the Option shall remain exercisable for three (3) months
following the Participant’s termination. If, on the date of termination, the
Participant is not vested as to his or her entire Option, the Shares covered by
the unvested portion of the Option shall revert to the Plan. If, after
termination, the Participant does not exercise his or her Option within the time
specified by the Administrator, the Option shall terminate, and the Shares
covered by such Option shall revert to the Plan.
          (c) Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option shall remain exercisable for twelve (12) months following
the Participant’s termination. If, on the date of termination, the Participant
is not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall revert to the Plan. If, after termination, the
Participant does not exercise his or her Option within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan.
          (d) Death of Participant. If a Participant dies while a Service
Provider, the Option may be exercised within such period of time as is specified
in the Award Agreement (but in no event later than the expiration of the term of
such Option as set forth in the Notice of Grant), by the Participant’s estate or
by a person who acquires the right to exercise the Option by bequest or
inheritance, but only to the extent that the Option is vested on the date of
death. In the absence of a specified time in the Award Agreement, the Option
shall remain exercisable for twelve (12) months following the Participant’s
termination. If, at the time of death, the Participant is not vested as to his
or her entire Option, the Shares covered by the unvested portion of the Option
shall immediately revert to the Plan. The Option may be exercised by the
executor or administrator of the Participant’s estate or, if none, by the
person(s) entitled to exercise the Option under the Participant’s will or the
laws of descent or distribution. If the Option is not so exercised within the
time specified herein, the Option shall terminate, and the Shares covered by
such Option shall revert to the Plan.
          (e) Buyout Provisions. The Administrator may at any time offer to buy
out for a payment in cash or Shares an Option previously granted based on such
terms and conditions as the Administrator shall establish and communicate to the
Participant at the time that such offer is made.
     11. Stock Purchase Rights.
          (a) Rights to Purchase. Stock Purchase Rights may be issued either
alone, in addition to, or in tandem with other awards granted under the Plan
and/or cash awards made outside of the Plan. After the Administrator determines
that it will offer Stock Purchase Rights under the Plan, it shall advise the
offeree in writing or electronically, by means of a Notice of Grant, of the
terms, conditions and restrictions related to the offer, including the number of
Shares that the offeree shall be entitled to purchase, the price to be paid, and
the time within which the offeree must accept such offer. The offer shall be
accepted by execution of a Restricted Stock Purchase Agreement in the form
determined by the Administrator.

-9-



--------------------------------------------------------------------------------



 



          (b) Repurchase Option. Unless the Administrator determines otherwise,
the Restricted Stock Purchase Agreement shall grant the Company a repurchase
option exercisable upon the voluntary or involuntary termination of the
purchaser’s service with the Company for any reason (including death or
Disability). The purchase price for Shares repurchased pursuant to the
Restricted Stock Purchase Agreement shall be the original price paid by the
purchaser and may be paid by cancellation of any indebtedness of the purchaser
to the Company. The repurchase option shall lapse at a rate determined by the
Administrator.
          (c) Other Provisions. The Restricted Stock Purchase Agreement shall
contain such other terms, provisions and conditions not inconsistent with the
Plan as may be determined by the Administrator in its sole discretion.
          (d) Rights as a Shareholder. Once the Stock Purchase Right is
exercised, the purchaser shall have the rights equivalent to those of a
shareholder, and shall be a shareholder when his or her purchase is entered upon
the records of the duly authorized transfer agent of the Company. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Stock Purchase Right is exercised, except as provided in Section 14
of the Plan.
     12. Restricted Stock Units.
          (a) Grant. Restricted Stock Units may be granted at any time and from
time to time as determined by the Administrator. Each Restricted Stock Unit
grant will be evidenced by an Award Agreement that will specify such other terms
and conditions as the Administrator, in its sole discretion, will determine,
including all terms, conditions, and restrictions related to the grant, the
number of Restricted Stock Units and the form of payout, which, subject to
Section 12(d), may be left to the discretion of the Administrator.
          (b) Vesting Criteria and Other Terms. The Administrator will set
vesting criteria (which may include performance objectives based upon the
achievement of Company-wide, departmental or individual goals, Company
performance relative to selected other companies, or any other basis determined
by the Administrator) in its discretion, which, depending on the extent to which
the criteria are met, will determine the number of Restricted Stock Units that
will be paid out to the Participant. After the grant of Restricted Stock Units,
the Administrator, in its sole discretion, may reduce or waive any restrictions
for such Restricted Stock Units. Each Award of Restricted Stock Units will be
evidenced by an Award Agreement that will specify the vesting criteria, and such
other terms and conditions as the Administrator, in its sole discretion, will
determine.
          (c) Earning Restricted Stock Units. Upon meeting the applicable
vesting criteria (including without limitation, achievement of any applicable
performance objectives), the Participant will be entitled to receive a payout as
specified in the Award Agreement. Notwithstanding the foregoing, at any time
after the grant of Restricted Stock Units, the Administrator, in its sole
discretion, may reduce or waive any vesting criteria that must be met to receive
a payout.
          (d) Form and Timing of Payment. Payment of earned Restricted Stock
Units will be made as soon as practicable after the date(s) set forth in the
Award Agreement. The Restricted Stock Units will be paid in Shares.
          (e) Cancellation. On the date set forth in the Award Agreement, all
unearned Restricted Stock Units will be forfeited to the Company.

-10-



--------------------------------------------------------------------------------



 



     13. Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award shall contain such additional terms and conditions as
the Administrator deems appropriate.
     14. Adjustments Upon Changes in Capitalization, Dissolution, Merger or
Asset Sale.
          (a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, and the number of shares of Common Stock which have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Award, as well as the price per share of Common Stock covered by each such
outstanding Award, shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other increase or decrease in the number of issued
shares of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to an Award.
          (b) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction. The Administrator in its discretion may provide for a Participant
to have the right to exercise his or her Option until ten (10) days prior to
such transaction as to all of the Optioned Stock covered thereby, including
Shares as to which the Option would not otherwise be exercisable. In addition,
the Administrator may provide that any Company repurchase option applicable to
any Shares purchased upon exercise of an Award shall lapse as to all such Shares
or, with respect to Restricted Stock Units, all Shares shall vest, provided the
proposed dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.
          (c) Merger or Asset Sale. In the event of a merger of the Company with
or into another corporation, or the sale of substantially all of the assets of
the Company, each outstanding Award shall be assumed or an equivalent option or
right substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Award, the Participant shall fully vest in and have
the right to exercise the Award as to all of the Optioned Stock, including
Shares as to which it would not otherwise be vested or exercisable, all
restrictions on Restricted Stock shall lapse, and all outstanding Restricted
Stock Units shall fully vest. If an Award becomes fully vested and exercisable
in lieu of assumption or substitution in the event of a merger or sale of
assets, the Administrator shall notify the Participant in writing or
electronically that the Award shall be fully vested and exercisable for a period
of fifteen

-11-



--------------------------------------------------------------------------------



 



(15) days from the date of such notice, and the Award shall terminate upon the
expiration of such period. For the purposes of this paragraph, the Award shall
be considered assumed if, following the merger or sale of assets, the Award
confers the right to purchase or receive, for each Share subject to the Award
immediately prior to the merger or sale of assets, the consideration (whether
stock, cash, or other securities or property) received in the merger or sale of
assets by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or sale of
assets is not solely common stock of the successor corporation or its Parent,
the Administrator may, with the consent of the successor corporation, provide
for the consideration to be received upon the exercise of the Award, for each
Share of Optioned Stock subject to the Award, to be solely common stock of the
successor corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or sale of
assets.
     15. Date of Grant. The date of grant of an Award shall be, for all
purposes, the date on which the Administrator makes the determination granting
such Award, or such other later date as is determined by the Administrator.
Notice of the determination shall be provided to each Participant within a
reasonable time after the date of such grant.
     16. Amendment and Termination of the Plan.
          (a) Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.
          (b) Shareholder Approval. The Company shall obtain shareholder
approval of any Plan amendment to the extent necessary and desirable to comply
with Applicable Laws.
          (c) Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any
Participant, unless mutually agreed otherwise between the Participant and the
Administrator, which agreement must be in writing and signed by the Participant
and the Company. Termination of the Plan shall not affect the Administrator’s
ability to exercise the powers granted to it hereunder with respect to Awards
granted under the Plan prior to the date of such termination.
     17. Conditions Upon Issuance of Shares.
          (a) Legal Compliance. Shares shall not be issued pursuant to the
exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares shall comply with Applicable Laws and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.
          (b) Investment Representations. As a condition to the exercise of an
Award, the Company may require the person exercising such Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Company, such a representation is
required.

-12-



--------------------------------------------------------------------------------



 



     18. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
     19. Reservation of Shares. The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
     20. Shareholder Approval. The Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted. Such shareholder approval shall be obtained in the manner and to the
degree required under Applicable Laws.

-13-



--------------------------------------------------------------------------------



 



 



Notice of Grant of Stock Options
and Option Agreement
Brocade Communications Systems, Inc.
ID: 77-0409517
1745 Technology Drive
San Jose, CA 95110


 

             
Name:
  Option Number:        
Address:
  Plan:     1999  
 
  ID:        

 
Effective [DATE], you have been granted a(n) Non-Qualified Stock Option to buy
[SHARES] shares of Brocade Communications Systems, Inc. (the Company) stock at
$[PRICE] per share.
The total option price of the shares granted is $[PRICE].
Shares in each period will become fully vested on the date shown.

             
Shares
  Vest Type   Full Vest   Expiration
 
           
 
           

 
By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.
 

     
 
   
 
   
 
   
Brocade Communications Systems, Inc.
  Date
 
   
 
   
 
   
[EMPLOYEE NAME]
  Date





--------------------------------------------------------------------------------



 



BROCADE COMMUNICATIONS SYSTEMS, INC.
1999 STOCK OPTION PLAN
STOCK OPTION AGREEMENT
Termination Period:
          This Option may be exercised for three months after Optionee ceases to
be a Service Provider. Upon the death or Disability of the Optionee, this Option
may be exercised for one year after Optionee ceases to be a Service Provider. In
no event shall this Option be exercised later than the Term/Expiration Date as
provided above.
I.      AGREEMENT
          A.      Grant of Option.
          The Plan Administrator of the Company hereby grants to the Optionee
named in the Notice of Grant attached as Part I of this Agreement (the
“Optionee”) an option (the “Option”) to purchase the number of Shares, as set
forth in the Notice of Grant, at the exercise price per share set forth in the
Notice of Grant (the “Exercise Price”), subject to the terms and conditions of
the Plan, which is incorporated herein by reference. Subject to Section 15(c) of
the Plan, in the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Option Agreement, the terms and
conditions of the Plan shall prevail.
          If designated in the Notice of Grant as an Incentive Stock Option
(“ISO”), this Option is intended to qualify as an Incentive Stock Option under
Section 422 of the Code. However, if this Option is intended to be an Incentive
Stock Option, to the extent that it exceeds the $100,000 rule of Code Section
422(d) it shall be treated as a Nonstatutory Stock Option (“NSO”).
          B.      Exercise of Option.
                    (a)      Right to Exercise. This Option is exercisable
during its term in accordance with the Vesting Schedule set out in the Notice of
Grant and the applicable provisions of the Plan and this Option Agreement.
                    (b)      Method of Exercise. This Option is exercisable by
delivery of an exercise notice, in the form attached as Exhibit A (the “Exercise
Notice”), which shall state the election to exercise the Option, the number of
Shares in respect of which the Option is being exercised (the “Exercised
Shares”), and such other representations and agreements as may be required by
the Company pursuant to the provisions of the Plan. The Exercise Notice shall be
completed by the Optionee and delivered to Elizabeth Moore, Stock Administrator,
of the Company. The Exercise Notice shall be accompanied by payment of the
aggregate Exercise Price as to all Exercised Shares. This Option shall be deemed
to be exercised upon receipt by the Company of such fully executed Exercise
Notice accompanied by such aggregate Exercise Price.
                    No Shares shall be issued pursuant to the exercise of this
Option unless such issuance and exercise complies with Applicable Laws. Assuming
such compliance, for income tax purposes the Exercised Shares shall be
considered transferred to the Optionee on the date the Option is exercised with
respect to such Exercised Shares.
          C.      Method of Payment.
          Payment of the aggregate Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee:
                    1.      cash; or
                    2.      check; or
                    3.      consideration received by the Company under a
cashless exercise program implemented by the Company in connection with the
Plan; or
                    4.      surrender of other Shares which (i) in the case of
Shares acquired upon exercise of an option, have been owned by the Optionee for
more than six (6) months on the date of surrender, and (ii) have a Fair Market
Value on the date of surrender equal to the aggregate Exercise Price of the
Exercised Shares; or
                    5.      with the Administrator’s consent, delivery of
Optionee’s promissory note (the “Note”) in the form attached hereto as
Exhibit C, in the amount of the aggregate Exercise Price of the Exercised Shares
together with the execution and delivery by the Optionee of the Security
Agreement attached hereto as Exhibit B. The Note shall bear interest at the
“applicable federal rate” prescribed under the Code and its regulations at time
of purchase, and shall be secured by a pledge of the Shares purchased by the
Note pursuant to the Security Agreement.
          D.      Non-Transferability of Option.
          This Option may not be transferred in any manner otherwise than by
will or by the laws of descent or distribution and may be exercised during the
lifetime of Optionee only by the Optionee. The terms of the Plan and this Option
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of the Optionee.
          E.      Term of Option.
          This Option may be exercised only within the term set out in the
Notice of Grant, and may be exercised during such term only in accordance with
the Plan and the terms of this Option Agreement.
          F.      Tax Consequences.
          Some of the federal tax consequences relating to this Option, as of
the date of this Option, are set forth below. THIS SUMMARY IS NECESSARILY
INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. THE OPTIONEE
SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE
SHARES.
          G.      Exercising the Option.
                    1.      Nonstatutory Stock Option. The Optionee may incur
regular federal income tax liability upon exercise of a NSO. The Optionee will
be treated as having received compensation income (taxable at ordinary income
tax rates) equal to the excess, if any, of the Fair Market Value of the
Exercised Shares on the date of exercise over their aggregate Exercise Price. If
the Optionee is an Employee or a former Employee, the Company will be required
to withhold from his or her compensation or collect from Optionee and pay to the
applicable taxing authorities an amount in cash equal to a percentage of this
compensation income at the time of exercise, and may refuse to honor the
exercise and refuse to deliver Shares if such withholding amounts are not
delivered at the time of exercise.

 



--------------------------------------------------------------------------------



 



                    2.      Incentive Stock Option. If this Option qualifies as
an ISO, the Optionee will have no regular federal income tax liability upon its
exercise, although the excess, if any, of the Fair Market Value of the Exercised
Shares on the date of exercise over their aggregate Exercise Price will be
treated as an adjustment to alternative minimum taxable income for federal tax
purposes and may subject the Optionee to alternative minimum tax in the year of
exercise. In the event that the Optionee ceases to be an Employee but remains a
Service Provider, any Incentive Stock Option of the Optionee that remains
unexercised shall cease to qualify as an Incentive Stock Option and will be
treated for tax purposes as a Nonstatutory Stock Option on the date three
(3) months and one (1) day following such change of status.
                    3.      Disposition of Shares.
                              (a)      NSO. If the Optionee holds NSO Shares for
at least one year, any gain realized on disposition of the Shares will be
treated as long-term capital gain for federal income tax purposes.
                              (b)      ISO. If the Optionee holds ISO Shares for
at least one year after exercise and two years after the grant date, any gain
realized on disposition of the Shares will be treated as long-term capital gain
for federal income tax purposes. If the Optionee disposes of ISO Shares within
one year after exercise or two years after the grant date, any gain realized on
such disposition will be treated as compensation income (taxable at ordinary
income rates) to the extent of the excess, if any, of the lesser of (A) the
difference between the Fair Market Value of the Shares acquired on the date of
exercise and the aggregate Exercise Price, or (B) the difference between the
sale price of such Shares and the aggregate Exercise Price. Any additional gain
will be taxed as capital gain, short-term or long-term depending on the period
that the ISO Shares were held.
                              (c)      Notice of Disqualifying Disposition of
ISO Shares. If the Optionee sells or otherwise disposes of any of the Shares
acquired pursuant to an ISO on or before the later of (i) two years after the
grant date, or (ii) one year after the exercise date, the Optionee shall
immediately notify the Company in writing of such disposition. The Optionee
agrees that he or she may be subject to income tax withholding by the Company on
the compensation income recognized from such early disposition of ISO Shares by
payment in cash or out of the current earnings paid to the Optionee.
          H.      Entire Agreement; Governing Law.
                    The Plan is incorporated herein by reference. The Plan and
this Option Agreement constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and Optionee with respect to the
subject matter hereof, and may not be modified adversely to the Optionee’s
interest except by means of a writing signed by the Company and Optionee. This
agreement is governed by the internal substantive laws, but not the choice of
law rules, of Delaware.
          I.      NO GUARANTEE OF CONTINUED SERVICE.
                    OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES
PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A
SERVICE PROVIDER AT THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER). OPTIONEE FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH OPTIONEE’S RIGHT
OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
          By your signature and the signature of the Company’s representative,
you and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and this Option Agreement. Optionee has
reviewed the Plan and this Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Option
Agreement and fully understands all provisions of the Plan and Option Agreement.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions relating to the Plan
and Option Agreement. Optionee further agrees to notify the Company upon any
change in the residence address indicated on page one.

 



--------------------------------------------------------------------------------



 



[FORM OF PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT]
BROCADE COMMUNICATIONS SYSTEMS, INC.
1999 STOCK PLAN (AS AMENDED AND RESTATED)
PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
NOTICE OF GRANT
[GRANTEE NAME]
[GRANTEE ADDRESS]
     You (“Grantee”) have been granted an award of Restricted Stock Units under
the Company’s Amended and Restated 1999 Stock Plan (the “Plan”). The date of
this Restricted Stock Units Agreement (the “Agreement”) is the Grant Date
defined below. Subject to the provisions of Appendices A and B (attached) and
the Plan, the principal features of this award are as follows:

     
Grant Date:
  [                    ] (the “Grant Date”)
 
   
Target Number of Restricted Stock Units:
  [                    ] (the “Target Number of Restricted Stock Units”)
 
   
Performance Period:
  Three year period beginning [PERFORMANCE PERIOD BEGIN DATE] through
[PERFORMANCE PERIOD END DATE] (subject to Section 4(c) of Appendix A) (the
“Performance Period”).
 
   
Performance Matrix:
  The number of Restricted Stock Units in which you may vest in accordance with
the Vesting Schedule will depend upon achievement of targets in Revenue Growth,
Operating Income Growth, Free Cash Flow Growth, and Stock Price Performance for
the Performance Period as set forth in Section 1 of Appendix A.
 
   
Vesting Schedule:
  The Restricted Stock Units will vest on the final day of the Performance
Period, unless vested earlier in accordance with the terms of this Award (the
“Vesting Date”); provided, that Grantee remains a Service Provider to the
Company through the Vesting Date (or as otherwise set forth in this Agreement).

     Your signature below indicates your agreement and understanding that this
award is subject to all of the terms and conditions contained in Appendices A
and B and the Plan. For example, important additional information on vesting and
forfeiture of the Restricted Stock Units is contained in Sections 3 through 5
and Section 7 of Appendix A. PLEASE BE SURE TO READ ALL OF APPENDICES A AND B
AND THE PLAN, WHICH CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THIS AWARD.

         
BROCADE COMMUNICATIONS SYSTEMS, INC.
      GRANTEE
 
       
 
       
Signature
      Signature
 
       
 
       
Print Name
      Print Name
 
       
 
Title
       

-1-



--------------------------------------------------------------------------------



 



APPENDIX A
TERMS AND CONDITIONS OF PERFORMANCE-BASED RESTRICTED STOCK UNITS
     Unless otherwise defined herein, capitalized terms used herein shall have
the meanings ascribed to them in the Plan.
     1. Grant.
          (a) The Company hereby grants to the Grantee under the Plan an award
of the Target Number of Restricted Stock Units set forth on the Notice of Grant,
subject to all of the terms and conditions in this Agreement and the Plan. For
each Restricted Stock Unit that vests, the Grantee will be entitled to receive
one (1) Share (subject to automatic adjustment for stock splits, combinations
and other adjustments as contemplated in the Plan).
          (b) The number of Restricted Stock Units in which the Grantee may vest
shall be measured based on the Company’s relative performance versus a Peer
Group as defined on Appendix B for the Performance Period with respect to the
following metrics measured at the beginning and end of the Performance Period
(or most readily available dates closest in time prior to such beginning and end
dates for the Peer Group companies):

          Metrics   Weighting
Revenue Growth
    25 %
Operating Income Growth
    25 %
Free Cash Flow Growth
    25 %
Stock Price Performance
    25 %

          (c) Definitions.
               (i) “Revenue Growth” shall be the measure of revenue on a GAAP
basis for each of the twelve month periods as of the beginning and end of the
Performance Period (or most readily available dates closest in time prior to
such beginning and end dates for the Peer Group companies)
               (ii) “Operating Income Growth” shall be the measure of income
from operations on a GAAP basis, for each of the twelve month periods as of the
beginning and end of the Performance Period (or most readily available dates
closest in time prior to such beginning and end dates for the Peer Group
companies).
               (iii) “Free Cash Flow Growth” shall be the measure of cash flows
from operating activities less purchases of property and equipment on a GAAP
basis, for each of the twelve month periods as of the beginning and end of the
Performance Period (or most readily available dates closest in time prior to
such beginning and end dates for the Peer Group companies).
               (iv) “Stock Price Performance” shall be the measure of the
average daily price of one share of common stock (as adjusted for stock splits,
combinations and the like) as reported on the applicable primary stock exchange
on which such shares are listed for the ten (10) trading days prior to (and
including) the beginning and end of the Performance Period.

-2-



--------------------------------------------------------------------------------



 



          (d) The number of the Restricted Stock Units in which the Grantee may
vest will range from zero percent (0%) of the Target Number of Restricted Stock
Units to two hundred percent (200%) of the Target Number of Restricted Stock
Units and shall be determined as follows:

                                          Threshold   Target   Maximum Average
Percentile           Average Percentile           Average Percentile    
Performance           Performance           Performance     v.           v.    
      v.     Peer Group   Payout   Peer Group   Payout   Peer Group   Payout
35th
    25 %   50th     100 %   75th (or higher)     200 %

NOTE: The actual amount of the payout shall be interpolated on a straight line
basis between (i) the Threshold and Target, or (ii) the Target and Maximum, as
the case may be. An Average Percentile Performance v. Peer Group of less than
the 35th percentile shall not be entitled to any payout under this Award. An
Average Percentile Performance v. Peer Group of greater than the 75th percentile
shall be entitled to a payout of 200% of the Target Number of Restricted Stock
Units.
     Example(s) for illustration purposes only:

          Performance Metric   Example 1   Example 2
Revenue Growth
  25th percentile   50th percentile
Operating Income Growth
  50th percentile   80th percentile
Free Cash Flow Growth
  35th percentile   75th percentile
Stock Price Performance
  90th percentile   35th percentile
Overall Average Percentile Performance
  50th percentile   60th percentile
Percent of Target Award Earned
  100% of Target   140% of Target

          (e) When Shares are paid to the Grantee in payment for the Restricted
Stock Units, par value ($.001 per share) will be deemed paid by the Grantee for
each Restricted Stock Unit by services rendered by the Grantee, and will be
subject to the appropriate tax withholdings.
     2. Company’s Obligation to Pay. Each Restricted Stock Unit has a value
equal to the Fair Market Value of a Share on the date that the Restricted Stock
Unit is granted. Unless and until the Restricted Stock Units have vested in the
manner set forth in Sections 3 through 5, the Grantee will have no right to
payment of such Restricted Stock Units. Prior to actual payment of Shares upon
the vesting of any Restricted Stock Units, such Restricted Stock Units will
represent an unsecured obligation. Payment of any vested Restricted Stock Units
shall be made in whole Shares only and any fractional Shares will be forfeited
at the time of payment.
     3. Vesting Schedule/Period of Restriction. Except as provided in Sections 4
and 5, and subject to Section 7, the Restricted Stock Units awarded by this
Agreement shall vest in accordance with the vesting provisions set forth on the
Notice of Grant and Section 1 of this Agreement. Restricted Stock Units shall
not vest in accordance with any of the provisions of this Agreement unless the
Grantee shall have been continuously employed by the Company or by its Parent or
other successor or a Subsidiary from the Grant Date until the Vesting Date
occurs.
4. Modifications to Vesting Schedule.
          (a) Vesting upon Leave of Absence. In the event that the Grantee takes
an authorized leave of absence (“LOA”), the Restricted Stock Units awarded by
this Agreement that are

-3-



--------------------------------------------------------------------------------



 



eligible to be earned shall either: (i) not be affected, or (ii) shall be
deferred for a period of time equal to the duration of such LOA, based on the
Company’s LOA policy in effect at such time as determined by the Company in its
sole discretion.
          (b) Death or Disability of Grantee. In the event that the Grantee’s
relationship with the Company or its Parent or other successor or a Subsidiary
as a Service Provider is terminated prior to full vesting of the Restricted
Stock Units due to his or her death or Disability, the unvested portion of the
Restricted Stock Units subject to this Restricted Stock Unit award shall be
forfeited on the date of the Grantee’s death or Disability.
          (c) Change in Control.
               (i) In the event of a Change in Control during the Performance
Period, the Performance Period shall be deemed to end immediately prior to the
Change in Control for purposes of calculating the performance of the Company
against the Peer Group. The Vesting Date shall remain based on the original term
of the Performance Period as set forth in the Notice of Grant (unless vested
earlier in accordance with the terms of this Award and provided that Grantee
remains a Service Provider to the Company (or its successor(s)) through the
Vesting Date or as otherwise set forth in this Agreement).
[NOTE: Include the following if change of control arrangements are applicable to
the grant:]
               [(ii) Notwithstanding Section 4(c)(i), if Grantee’s employment
with the Company (or any Parent or Subsidiary of the Company) is terminated by
the Company (or the Parent or Subsidiary of the Company) without Cause or by
Grantee for Good Reason in Connection with a Change of Control, then the greater
of: (a) [AMOUNT OF ACCELERATION]% of the original number of Target Number of
Restricted Stock Units set forth in the Notice of Grant, or (b) the number of
Restricted Stock Units which would vest in accordance with Section 4(c)(i),
shall immediately vest as of the date of Grantee’s termination of employment
with the Company (or any Parent or Subsidiary of the Company).
               (iii) Any additional vesting of Restricted Stock Units pursuant
to Section 4(c)(i)(a) and payment to Grantee of such underlying Shares shall be
contingent on the following: (i) receipt by the Company of a signed release of
claims in form and substance satisfactory to the Company (or its successor(s))
and expiration of any applicable revocation period with respect to such release;
(ii) Grantee agrees not to knowingly disparage, criticize or otherwise make any
derogatory statements regarding the Company, its directors or officers (other
than statements made truthfully in response to a subpoena or other compulsory
legal process); and (iii) Grantee agrees to continue to comply with the terms of
the Company’s Employment, Confidential Information and Invention Assignment
Agreement entered into by Grantee.
               (iv) Definitions.
                    (A) Cause. For purposes of this Agreement, “Cause” means
(i) Grantee’s willful and continued failure to perform the duties and
responsibilities of his position that is not corrected within a thirty (30) day
correction period that begins upon delivery to Grantee of a written demand for
performance from the Board that describes the basis for the Board’s belief that
Grantee has not substantially performed his duties; (ii) any act of personal
dishonesty taken by Grantee in connection with his or her responsibilities as an
employee of the Company with the intention or reasonable expectation that such
may result in substantial personal enrichment of

-4-



--------------------------------------------------------------------------------



 



Grantee; (iii) Grantee’s conviction of, or plea of nolo contendre to, a felony
that the Board reasonably believes has had or will have a material detrimental
effect on the Company’s reputation or business, or (iv) Grantee materially
breaching Grantee’s Confidential Information Agreement, which breach is (if
capable of cure) not cured within thirty (30) days after the Company delivers
written notice to Grantee of the breach.
                    (B) Change of Control. For purposes of this Agreement,
“Change of Control” shall mean the occurrence of any of the following events:
                         (1) the consummation by the Company of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;
                         (2) the consummation of the sale or disposition by the
Company of all or substantially all of the Company’s assets;
                         (3) any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) becoming the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities; or
                         (4) a change in the composition of the Board, as a
result of which fewer than a majority of the directors are Incumbent Directors.
“Incumbent Directors” shall mean directors who either (A) are directors of the
Company as of the date hereof, or (B) are elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of those directors
whose election or nomination was not in connection with any transactions
described in subsections (i), (ii), or (iii) or in connection with an actual or
threatened proxy contest relating to the election of directors of the Company.
                    (C) Good Reason. For purposes of this Agreement, “Good
Reason” means the occurrence of any of the following, without Grantee’s consent:
(i) a material reduction of Grantee’s duties, title, authority or
responsibilities in effect immediately prior to a Change of Control; (ii) a
reduction in Grantee’s base salary or target annual cash incentive compensation;
(iii) the failure of the Company to obtain the assumption of the Agreement by
the successor, or (iv) the Company requiring Grantee to relocate his or her
principal place of business or the Company relocating its headquarters, in
either case to a facility or location outside of a thirty-five (35) mile radius
from Grantee’s current principal place of employment; provided, however, that
Grantee only will have Good Reason if the Executive gives written notice to the
Chief Executive Officer of the Company of the event or circumstances
constituting Good Reason specified in any of the preceding clauses within ninety
(90) days of its initial occurrence and such event or circumstance is not cured
within thirty (30) days after Grantee gives such written notice to the Board.
Grantee’s actions approving any of the foregoing changes (that otherwise may be
considered Good Reason) will be considered consent for the purposes of this Good
Reason definition.

-5-



--------------------------------------------------------------------------------



 



                    (D) In Connection with a Change of Control. For purposes of
this Agreement, a termination of Grantee’s employment with the Company is “in
Connection with a Change of Control” if Grantee’s employment is terminated at
any time from thirty (30) days prior to a Change of Control through the
remainder of the original Performance Period following a Change of Control.]
     5. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the Restricted Stock Units at any time, subject to the terms of the Plan. Such
acceleration may result in tax or other consequences to the Grantee. If so
accelerated, such Restricted Stock Units will be considered as having vested as
of the date specified by the Administrator. If the Administrator, in its
discretion, accelerates the vesting of the balance, or some lesser portion of
the balance, of the Restricted Stock Units, the payment of such accelerated
Restricted Stock Units nevertheless shall be made at the same time or times as
if such Restricted Stock Units had vested in accordance with the vesting
schedule set forth on the Notice of Grant and Section 1 of this Agreement or as
otherwise provided herein (whether or not the Grantee remains employed by the
Company or by one of its Subsidiaries as of such date(s)). The Grantee is hereby
advised to consult with the Grantee’s own personal tax, legal and financial
advisors regarding the Grantee’s participation in the Plan before taking any
action related to the Plan.
     6. Payment after Vesting. Any Restricted Stock Units that vest in
accordance with Sections 3 through 4 of this Agreement will be paid to the
Grantee (or in the event of the Grantee’s death, to his or her estate) as soon
as practicable following the Vesting Date, subject to Section 9, but no later
than March 15th of the calendar year following the Vesting Date.
     7. Forfeiture. The balance of the Restricted Stock Units that have not
vested pursuant to Sections 3 through 5 at the time of the termination of the
Grantee’s relationship with the Company as a Service Provider for any or no
reason will be forfeited.
     8. [Reserved.]
     9. Withholding of Taxes.
          (a) General. Regardless of any action the Company and/or the Grantee’s
employer (the “Employer”) take with respect to any or all income tax (including
U.S. federal, state, local and/or non-U.S. taxes), social insurance, payroll
tax, payment on account or other tax-related withholdings (“Tax-Related Items”),
the Grantee acknowledges that the ultimate liability for all Tax-Related Items
legally due by the Grantee is and remains the Grantee’s responsibility and that
the Company and/or the Employer (i) make no guarantees or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
award, including the grant of the Restricted Stock Units, the vesting of the
Restricted Stock Units, the delivery of Shares, the subsequent sale of any
Shares received at vesting and the receipt of any dividends; and (ii) do not
commit to structure the terms of the grant or any aspect of the award to reduce
or eliminate the Grantee’s liability for Tax-Related Items.
          (b) Payment of Tax-Related Items. The Grantee authorizes the Company
and/or the Employer, at its discretion, to satisfy the obligations with regard
to all Tax-Related Items by withholding a portion of the Shares issued as
payment for vested Restricted Stock Units that have an aggregate market value
sufficient to pay all Tax-Related Items required to be withheld by the Company
and/or the Employer with respect to the vesting of the Restricted Stock Units
and issuance

-6-



--------------------------------------------------------------------------------



 



of the Shares, unless the Company, in its sole discretion, either requires or
otherwise permits the Grantee to make alternate arrangements satisfactory to the
Company for such withholdings in advance of the arising of any withholding
obligations. The number of Shares withheld pursuant to the prior sentence will
be rounded up to the nearest whole Share, with no refund for any value of the
Shares withheld in excess of the tax obligation as a result of such rounding.
          If the obligation of Tax-Related Items is satisfied by reducing the
number of Shares delivered as described herein, the Grantee is deemed to have
been issued the full number of Shares subject to the award of Restricted Stock
Units, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
award.
          If the foregoing method of withholding is prohibited or insufficient
to satisfy all Tax-Related Items required to be withheld by the Company and/or
the Employer with respect to the vesting of the Restricted Stock Units and
issuance of the Shares or if the Company, in its discretion, determines not to
apply the foregoing method of withholding, then the Grantee hereby authorizes
the Company and/or the Employer to satisfy such obligations by one or a
combination of the following: (i) withholding from the Grantee’s wages or other
cash compensation paid to the Grantee by the Company and/or the Employer, to the
maximum extent permitted by law; or (ii) selling the applicable number of Shares
or arranging for the sale of the applicable number of Shares (in either case on
the Grantee’s behalf and at the Grantee’s discretion pursuant to this
authorization) issued in settlement of vested Restricted Stock Units and
retaining the requisite proceeds from such sale.
          Finally, the Grantee shall pay to the Company and/or the Employer any
amount of Tax-Related Items that the Company and/or the Employer may be required
to withhold as a result of the Grantee’s participation in the Plan that cannot
be satisfied by the means previously described. The Company may refuse to
deliver to the Grantee any Shares pursuant to the award if the Grantee fails to
comply with the Grantee’s obligations in connection with the Tax-Related Items,
as described in this Section 9.
     10. Rights as Stockholder. Neither the Grantee nor any person claiming
under or through the Grantee will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Grantee (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, the Grantee will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.
     11. No Effect on Employment. Subject to any employment contract with the
Grantee, the terms of such employment will be determined from time to time by
the Company, or the Subsidiary employing the Grantee, as the case may be, and
the Company, or the Subsidiary employing the Grantee, as the case may be, will
have the right, which is hereby expressly reserved, to terminate or change the
terms of the employment of the Grantee at any time for any reason whatsoever,
with or without good cause. The transactions contemplated hereunder and the
vesting schedule set forth on the first page of this Agreement do not constitute
an express or implied promise of continued employment for any period of time. A
leave of absence or an interruption in service (including an interruption during
military service) authorized or acknowledged by the Company or the Subsidiary
employing the Grantee, as the case may be, shall not be deemed a termination of
the Grantee’s relationship with the Company as a Service Provider for the
purposes of this Agreement.

-7-



--------------------------------------------------------------------------------



 



     12. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company, in care of Stock
Administrator, at 1745 Technology Drive, San Jose, California 95110, USA or at
such other address as the Company may hereafter designate in writing, with a
copy to the Company, C/O General Counsel, 1745 Technology Drive, San Jose,
California 95110, USA.
     13. Grant is Not Transferable. Except to the limited extent provided in
this Agreement or the Plan, this grant of Restricted Stock Units and the rights
and privileges conferred hereby will not be sold, pledged, assigned,
hypothecated, transferred or disposed of any way (whether by operation of law or
otherwise) and will not be subject to sale under execution, attachment or
similar process, until the Grantee has been issued Shares in payment of the
Restricted Stock Units. Upon any attempt to sell, pledge, assign, hypothecate,
transfer or otherwise dispose of this grant, or any right or privilege conferred
hereby, or upon any attempted sale under any execution, attachment or similar
process, this grant and the rights and privileges conferred hereby immediately
will become null and void.
     14. Restrictions on Sale of Securities. The Shares issued as payment for
vested Restricted Stock Units under this Agreement will be registered under U.S.
federal securities laws and will be freely tradable upon receipt. However, a
Grantee’s subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other U.S. securities laws or other
Applicable Laws.
     15. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     16. Additional Conditions to Issuance of Certificates for Shares. The
Company shall not be required to issue any certificate or certificates for
Shares hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any U.S. state or federal law or under the
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Administrator shall, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any U.S. state or federal governmental agency, which the
Administrator shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
Vesting Date of the Restricted Stock Units as the Administrator may establish
from time to time for reasons of administrative convenience.
     17. Plan Governs. This Agreement is subject to all the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
     18. Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon the Grantee, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.

-8-



--------------------------------------------------------------------------------



 



     19. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
     20. Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
     21. Modifications to the Agreement. This Agreement, including Appendix A,
together with the Plan, constitutes the entire understanding of the parties on
the subjects covered, subject to any applicable pre-existing agreement or
agreement entered into after the date hereof relating to full or partial
acceleration of vesting in the event of a change of control of the Company (or
similar event). The Grantee expressly warrants that he or she is not accepting
this Agreement in reliance on any promises, representations, or inducements
other than those contained herein or expressly contemplated above. Modifications
to this Agreement or the Plan can be made only in an express written contract
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this Agreement, the Company reserves the right to
revise this Agreement as it deems necessary or advisable, in its sole discretion
and without the consent of the Grantee, to comply with Section 409A of the Code
or to otherwise avoid imposition of any additional tax or income recognition
under Section 409A of the Code prior to the actual payment of Shares pursuant to
this award of Restricted Stock Units. Notwithstanding the foregoing, if required
by Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
no Restricted Stock Units will be paid to the Grantee (or in the event of the
Grantee’s death, to his or her estate) earlier than six (6) months and one
(1) day following the date of the Termination of the Grantee’s relationship with
the Company as a Service Provider, subject to Section 9.
     22. Amendment, Suspension or Termination of the Plan. By accepting this
Restricted Stock Units award, the Grantee expressly warrants that he or she has
received a right to receive stock under the Plan, and has received, read and
understood a description of the Plan. The Grantee understands that the Plan is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, except as otherwise provided in the Plan and/or the
Agreement.
     23. Labor Law and Nature of Grant. In accepting the award of Restricted
Stock Units, the Grantee acknowledges that:
          (a) the Plan is established voluntarily by the Company;
          (b) the award of Restricted Stock Units is voluntary and occasional
and does not create any contractual or other right to receive future awards of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units even if
Restricted Stock Units have been awarded repeatedly in the past;
          (c) all decisions with respect to future awards, if any, will be at
the sole discretion of the Company;
          (d) the Grantee’s participation in the Plan is voluntary;
          (e) the award is an extraordinary item that is outside the scope of
the Grantee’s employment or service contract, if any;

-9-



--------------------------------------------------------------------------------



 



          (f) the award is not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
          (g) in the event that the Grantee is not an employee of the Company,
the award will not be interpreted to form an employment or service contract or
relationship with the Company; and, furthermore, the award will not be
interpreted to form an employment or service contract or relationship with the
Employer or any Parent or other successor or a Subsidiary of the Company;
          (h) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
          (i) the Company is not providing any tax, legal, or financial advice,
nor is the Company making any recommendations regarding the Grantee’s
participation in the Plan or the acquisition or sale of Shares; and
          (j) the Grantee is hereby advised to consult with the Grantee’s own
personal tax, legal and financial advisors regarding the Grantee’s participation
in the Plan before taking any action related to the Plan.
     24. Data Privacy. The Grantee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Grantee’s personal data as described in the Notice of Grant and this Agreement
and any other Restricted Stock Unit grant materials by and among, as applicable,
the Employer, the Company and its Subsidiaries for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan.
          The Grantee understands that the Company and the Employer may hold
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, vested, unvested or
outstanding in the Grantee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
          The Grantee understands that Data will be transferred to E*Trade or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. The Grantee understands the recipients of Data may
be located in the Grantee’s country, in the United States or elsewhere, and that
the recipients’ country may have different data privacy laws and protections
than the Grantee’s country. The Grantee understands that the Grantee may request
a list with the names and addresses of any potential recipients of the Data by
contacting the Grantee’s local human resources representative. The Grantee
authorizes the Company, E*Trade and any other potential recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Grantee’s participation in the Plan. The Grantee understands
that he or she may, at any time, view the Data, request additional information
about the storage and processing of the Data, require any necessary amendments
to the Data or refuse or withdraw the consents herein, in any case without cost,
by contacting in writing the Grantee’s local human resources representative. The
Grantee

-10-



--------------------------------------------------------------------------------



 



understands, however, that refusing or withdrawing consent may affect the
Grantee’s ability to participate in the Plan. For more information on the
consequences of the Grantee’s refusal to consent or withdrawal of consent, the
Grantee understands that he or she may contact his or her local human resources
representative.
     25. Notice of Governing Law. This award of Restricted Stock Units shall be
governed by, and construed in accordance with, the laws of the State of
California, without regard to principles of conflict of laws. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by the award of Restricted Stock Units, the parties
hereby submit to and consent to the exclusive jurisdiction of the State of
California and agree that such litigation shall be conducted on in the courts of
Santa Clara County, California or the federal courts for the United States for
the Northern District of California, and no other courts, where this grant is
made and/or to be performed.
     26. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means, or to request the Grantee’s consent to participate in the Plan
by electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

-11-



--------------------------------------------------------------------------------



 



APPENDIX B
PEER GROUP
[NOTE: THE LIST OF PEER GROUP COMPANIES SHALL BE DETERMINED BY THE COMPENSATION
COMMITTEE IN CONNECTION WITH PERFORMANCE RSU GRANTS.]

-1-



--------------------------------------------------------------------------------



 



[FORM OF TIME-BASED RESTRICTED STOCK UNIT AGREEMENT]
BROCADE COMMUNICATIONS SYSTEMS, INC.
1999 STOCK PLAN (AS AMENDED AND RESTATED)
RESTRICTED STOCK UNIT AGREEMENT
NOTICE OF GRANT
[GRANTEE NAME]
[GRANTEE ADDRESS]
     You (“Grantee”) have been granted an award of Restricted Stock Units under
the Company’s Amended and Restated 1999 Stock Plan (the “Plan”). The date of
this Restricted Stock Units Agreement (the “Agreement”) is the Grant Date
defined below. Subject to the provisions of Appendix A and the Plan, which are
attached hereto and incorporated herein in their entirety, the principal
features of this award are as follows:

     
Grant Date:
  [GRANT DATE] (the “Grant Date”)
 
   
Number of Restricted Stock Units:
  [NUMBER OF RSUs] (the “Number of Restricted Stock Units”)
 
   
Vesting Schedule:
  The Restricted Stock Units will vest in accordance with the following Vesting
Schedule; provided, Grantee remains a Service Provider to the Company through
the applicable vesting dates (the “Vesting Schedule”):
 
   
 
  [INSERT VESTING SCHEDULE]

     Your signature below indicates your agreement and understanding that this
award is subject to all of the terms and conditions contained in Appendix A and
the Plan. For example, important additional information on vesting and
forfeiture of the Restricted Stock Units is contained in Sections 3 through 5
and Section 7 of Appendix A. PLEASE BE SURE TO READ ALL OF APPENDIX A AND THE
PLAN, WHICH CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THIS AWARD.

         
BROCADE COMMUNICATIONS SYSTEMS, INC.
      GRANTEE
 
       
 
       
Signature
      Signature
 
       
 
       
Print Name
      Print Name
 
       
 
Title
       

-1-



--------------------------------------------------------------------------------



 



APPENDIX A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
     Unless otherwise defined herein, capitalized terms used herein shall have
the meanings ascribed to them in the Plan.
          1. Grant.
               (a) The Company hereby grants to the Grantee under the Plan an
award of the Number of Restricted Stock Units set forth on the Notice of Grant,
subject to all of the terms and conditions in this Agreement and the Plan. For
each Restricted Stock Unit that vests, the Grantee will be entitled to receive
one (1) Share (subject to automatic adjustment for stock splits, combinations
and other adjustments contemplated in the Plan).
               (b) When Shares are paid to the Grantee in payment for the
Restricted Stock Units, par value ($.001 per share) will be deemed paid by the
Grantee for each Restricted Stock Unit by services rendered by the Grantee, and
will be subject to the appropriate tax withholdings.
     2. Company’s Obligation to Pay. Each Restricted Stock Unit has a value
equal to the Fair Market Value of a Share on the date that the Restricted Stock
Unit is granted. Unless and until the Restricted Stock Units have vested in the
manner set forth in Sections 3 through 5, the Grantee will have no right to
payment of such Restricted Stock Units. Prior to actual payment of Shares upon
the vesting of any Restricted Stock Units, such Restricted Stock Units will
represent an unsecured obligation. Payment of any vested Restricted Stock Units
shall be made in whole Shares only and any fractional Shares will be forfeited
at the time of payment.
     3. Vesting Schedule/Period of Restriction. Except as provided in Sections 4
and 5, and subject to Section 7, the Restricted Stock Units awarded by this
Agreement shall vest in accordance with the vesting provisions set forth on the
Notice of Grant. Restricted Stock Units shall not vest in accordance with any of
the provisions of this Agreement unless the Grantee shall have been continuously
employed by the Company or by its Parent or other successor or a Subsidiary from
the Grant Date through the dates the Restricted Stock Units are otherwise
scheduled to vest.
4. Modifications to Vesting Schedule.
          (a) Vesting upon Leave of Absence. In the event that the Grantee takes
an authorized leave of absence (“LOA”), the Restricted Stock Units awarded by
this Agreement that are eligible to be earned shall either: (i) not be affected,
or (ii) shall be deferred for a period of time equal to the duration of such
LOA, based on the Company’s LOA policy in effect at such time as determined by
the Company in its sole discretion.
          (b) Death or Disability of Grantee. In the event that the Grantee’s
relationship with the Company or its Parent or other successor or a Subsidiary
as a Service Provider is terminated prior to full vesting of the Restricted
Stock Units due to his or her death or Disability, the unvested portion of the
Restricted Stock Units subject to this Restricted Stock Unit award shall be
forfeited on the date of the Grantee’s death or Disability.

-2-



--------------------------------------------------------------------------------



 



[NOTE: Include the following if change of control arrangements are applicable to
the grant:]
          [(c) Change in Control.
               (i) If Grantee’s employment with the Company (or any Parent or
Subsidiary of the Company) is terminated by the Company (or the Parent or
Subsidiary of the Company) without Cause or by Grantee for Good Reason in
Connection with a Change of Control, then [AMOUNT OF ACCELERATION]% of the
Number of Restricted Stock Units set forth in the Notice of Grant then unvested
shall immediately vest as of the date of Grantee’s termination of employment
with the Company (or any Parent or Subsidiary of the Company).
               (ii) Any additional vesting of Restricted Stock Units pursuant to
Section 4(c)(i) and payment to Grantee of such underlying Shares shall be
contingent on the following: (i) receipt by the Company of a signed release of
claims in form and substance satisfactory to the Company (or its successor(s))
and expiration of any applicable revocation period with respect to such release;
(ii) Grantee agrees not to knowingly disparage, criticize or otherwise make any
derogatory statements regarding the Company, its directors or officers (other
than statements made truthfully in response to a subpoena or other compulsory
legal process); and (iii) Grantee agrees to continue to comply with the terms of
the Company’s Employment, Confidential Information and Invention Assignment
Agreement entered into by Grantee.
               (iii) Definitions.
                    (A) Cause. For purposes of this Agreement, “Cause” means
(i) Grantee’s willful and continued failure to perform the duties and
responsibilities of his position that is not corrected within a thirty (30) day
correction period that begins upon delivery to Grantee of a written demand for
performance from the Board that describes the basis for the Board’s belief that
Grantee has not substantially performed his duties; (ii) any act of personal
dishonesty taken by Grantee in connection with his or her responsibilities as an
employee of the Company with the intention or reasonable expectation that such
may result in substantial personal enrichment of Grantee; (iii) Grantee’s
conviction of, or plea of nolo contendre to, a felony that the Board reasonably
believes has had or will have a material detrimental effect on the Company’s
reputation or business, or (iv) Grantee materially breaching Grantee’s
Confidential Information Agreement, which breach is (if capable of cure) not
cured within thirty (30) days after the Company delivers written notice to
Grantee of the breach.
                    (B) Change of Control. For purposes of this Agreement,
“Change of Control” shall mean the occurrence of any of the following events:
                         (1) the consummation by the Company of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;
                         (2) the consummation of the sale or disposition by the
Company of all or substantially all of the Company’s assets;

-3-



--------------------------------------------------------------------------------



 



                         (3) any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) becoming the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities; or
                         (4) a change in the composition of the Board, as a
result of which fewer than a majority of the directors are Incumbent Directors.
“Incumbent Directors” shall mean directors who either (A) are directors of the
Company as of the date hereof, or (B) are elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of those directors
whose election or nomination was not in connection with any transactions
described in subsections (i), (ii), or (iii) or in connection with an actual or
threatened proxy contest relating to the election of directors of the Company.
                    (C) Good Reason. For purposes of this Agreement, “Good
Reason” means the occurrence of any of the following, without Grantee’s consent:
(i) a material reduction of Grantee’s duties, title, authority or
responsibilities in effect immediately prior to a Change of Control; (ii) a
reduction in Grantee’s base salary or target annual cash incentive compensation;
(iii) the failure of the Company to obtain the assumption of the Agreement by
the successor, or (iv) the Company requiring Grantee to relocate his or her
principal place of business or the Company relocating its headquarters, in
either case to a facility or location outside of a thirty-five (35) mile radius
from Grantee’s current principal place of employment; provided, however, that
Grantee only will have Good Reason if the Executive gives written notice to the
Chief Executive Officer of the Company of the event or circumstances
constituting Good Reason specified in any of the preceding clauses within ninety
(90) days of its initial occurrence and such event or circumstance is not cured
within thirty (30) days after Grantee gives such written notice to the Board.
Grantee’s actions approving any of the foregoing changes (that otherwise may be
considered Good Reason) will be considered consent for the purposes of this Good
Reason definition.
                    (D) In Connection with a Change of Control. For purposes of
this Agreement, a termination of Grantee’s employment with the Company is “in
Connection with a Change of Control” if Grantee’s employment is terminated at
any time from thirty (30) days prior to a Change of Control through the last
vesting date under the Vesting Schedule following a Change of Control.]
     5. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the Restricted Stock Units at any time, subject to the terms of the Plan. Such
acceleration may result in tax or other consequences to the Grantee. If so
accelerated, such Restricted Stock Units will be considered as having vested as
of the date specified by the Administrator. If the Administrator, in its
discretion, accelerates the vesting of the balance, or some lesser portion of
the balance, of the Restricted Stock Units, the payment of such accelerated
Restricted Stock Units nevertheless shall be made at the same time or times as
if such Restricted Stock Units had vested in accordance with the vesting
schedule set forth on the Notice of Grant and Section 1 of this Agreement or as
otherwise provided herein (whether or not the Grantee remains employed by the
Company or by one of its Subsidiaries as of such date(s)). The Grantee is hereby
advised to consult with the Grantee’s own personal tax, legal and financial
advisors regarding the Grantee’s participation in the Plan before taking any
action related to the Plan.

-4-



--------------------------------------------------------------------------------



 



     6. Payment after Vesting. Any Restricted Stock Units that vest in
accordance with Sections 3 through 4 of this Agreement will be paid to the
Grantee (or in the event of the Grantee’s death, to his or her estate) as soon
as practicable following the applicable vesting date, subject to Section 9, but
no later than March 15th of the calendar year following the applicable vesting
date.
     7. Forfeiture. The balance of the Restricted Stock Units that have not
vested pursuant to Sections 3 through 5 at the time of the termination of the
Grantee’s relationship with the Company as a Service Provider for any or no
reason will be forfeited.
     8. [Reserved.]
     9. Withholding of Taxes.
          (a) General. Regardless of any action the Company and/or the Grantee’s
employer (the “Employer”) take with respect to any or all income tax (including
U.S. federal, state, local and/or non-U.S. taxes), social insurance, payroll
tax, payment on account or other tax-related withholdings (“Tax-Related Items”),
the Grantee acknowledges that the ultimate liability for all Tax-Related Items
legally due by the Grantee is and remains the Grantee’s responsibility and that
the Company and/or the Employer (i) make no guarantees or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
award, including the grant of the Restricted Stock Units, the vesting of the
Restricted Stock Units, the delivery of Shares, the subsequent sale of any
Shares received at vesting and the receipt of any dividends; and (ii) do not
commit to structure the terms of the grant or any aspect of the award to reduce
or eliminate the Grantee’s liability for Tax-Related Items.
          (b) Payment of Tax-Related Items. The Grantee authorizes the Company
and/or the Employer, at its discretion, to satisfy the obligations with regard
to all Tax-Related Items by withholding a portion of the Shares issued as
payment for vested Restricted Stock Units that have an aggregate market value
sufficient to pay all Tax-Related Items required to be withheld by the Company
and/or the Employer with respect to the vesting of the Restricted Stock Units
and issuance of the Shares, unless the Company, in its sole discretion, either
requires or otherwise permits the Grantee to make alternate arrangements
satisfactory to the Company for such withholdings in advance of the arising of
any withholding obligations. The number of Shares withheld pursuant to the prior
sentence will be rounded up to the nearest whole Share, with no refund for any
value of the Shares withheld in excess of the tax obligation as a result of such
rounding.
          If the obligation of Tax-Related Items is satisfied by reducing the
number of Shares delivered as described herein, the Grantee is deemed to have
been issued the full number of Shares subject to the award of Restricted Stock
Units, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
award.
          If the foregoing method of withholding is prohibited or insufficient
to satisfy all Tax-Related Items required to be withheld by the Company and/or
the Employer with respect to the vesting of the Restricted Stock Units and
issuance of the Shares or if the Company, in its discretion, determines not to
apply the foregoing method of withholding, then the Grantee hereby authorizes
the Company and/or the Employer to satisfy such obligations by one or a
combination of the following: (i) withholding from the Grantee’s wages or other
cash compensation paid to the Grantee by the Company and/or the Employer, to the
maximum extent permitted by law; or (ii) selling the applicable number of Shares
or arranging for the sale of the applicable number of Shares (in either

-5-



--------------------------------------------------------------------------------



 



case on the Grantee’s behalf and at the Grantee’s discretion pursuant to this
authorization) issued in settlement of vested Restricted Stock Units and
retaining the requisite proceeds from such sale.
          Finally, the Grantee shall pay to the Company and/or the Employer any
amount of Tax-Related Items that the Company and/or the Employer may be required
to withhold as a result of the Grantee’s participation in the Plan that cannot
be satisfied by the means previously described. The Company may refuse to
deliver to the Grantee any Shares pursuant to the award if the Grantee fails to
comply with the Grantee’s obligations in connection with the Tax-Related Items,
as described in this Section 9.
     10. Rights as Stockholder. Neither the Grantee nor any person claiming
under or through the Grantee will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Grantee (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, the Grantee will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.
     11. No Effect on Employment. Subject to any employment contract with the
Grantee, the terms of such employment will be determined from time to time by
the Company, or the Subsidiary employing the Grantee, as the case may be, and
the Company, or the Subsidiary employing the Grantee, as the case may be, will
have the right, which is hereby expressly reserved, to terminate or change the
terms of the employment of the Grantee at any time for any reason whatsoever,
with or without good cause. The transactions contemplated hereunder and the
vesting schedule set forth on the first page of this Agreement do not constitute
an express or implied promise of continued employment for any period of time. A
leave of absence or an interruption in service (including an interruption during
military service) authorized or acknowledged by the Company or the Subsidiary
employing the Grantee, as the case may be, shall not be deemed a termination of
the Grantee’s relationship with the Company or its Subsidiary as a Service
Provider for the purposes of this Agreement.
     12. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company, in care of Stock
Administrator, at 1745 Technology Drive, San Jose, California, 95110, USA, or at
such other address as the Company may hereafter designate in writing, with a
copy to the Company, C/O General Counsel, 1745 Technology Drive, San Jose,
California, 95110, USA.
     13. Grant is Not Transferable. Except to the limited extent provided in
this Agreement or the Plan, this grant of Restricted Stock Units and the rights
and privileges conferred hereby will not be sold, pledged, assigned,
hypothecated, transferred or disposed of any way (whether by operation of law or
otherwise) and will not be subject to sale under execution, attachment or
similar process, until the Grantee has been issued Shares in payment of the
Restricted Stock Units. Upon any attempt to sell, pledge, assign, hypothecate,
transfer or otherwise dispose of this grant, or any right or privilege conferred
hereby, or upon any attempted sale under any execution, attachment or similar
process, this grant and the rights and privileges conferred hereby immediately
will become null and void.
     14. Restrictions on Sale of Securities. The Shares issued as payment for
vested Restricted Stock Units under this Agreement will be registered under U.S.
federal securities laws and

-6-



--------------------------------------------------------------------------------



 



will be freely tradable upon receipt. However, a Grantee’s subsequent sale of
the Shares may be subject to any market blackout-period that may be imposed by
the Company and must comply with the Company’s insider trading policies, and any
other U.S. securities laws or other Applicable Laws.
     15. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     16. Additional Conditions to Issuance of Certificates for Shares. The
Company shall not be required to issue any certificate or certificates for
Shares hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any U.S. state or federal or non-U.S. law or
under the rulings or regulations of the Securities and Exchange Commission or
any other governmental regulatory body, which the Administrator shall, in its
absolute discretion, deem necessary or advisable; (c) the obtaining of any
approval or other clearance from any U.S. state or federal or non-U.S.
governmental agency, which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable; and (d) the lapse of such reasonable
period of time following the Vesting Date of the Restricted Stock Units as the
Administrator may establish from time to time for reasons of administrative
convenience.
     17. Plan Governs. This Agreement is subject to all the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
     18. Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon the Grantee, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
     19. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
     20. Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
     21. Modifications to the Agreement. This Agreement, including Appendix A,
together with the Plan, constitutes the entire understanding of the parties on
the subjects covered, subject to any applicable pre-existing agreement or
agreement entered into after the date hereof relating to full or partial
acceleration of vesting in the event of a change of control of the Company (or
similar event). The Grantee expressly warrants that he or she is not accepting
this Agreement in reliance on any promises, representations, or inducements
other than those contained herein or expressly contemplated above. Modifications
to this Agreement or the Plan can be made only in an express written contract
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this Agreement, the Company reserves the right to
revise this Agreement

-7-



--------------------------------------------------------------------------------



 



as it deems necessary or advisable, in its sole discretion and without the
consent of the Grantee, to comply with Section 409A of the Code or to otherwise
avoid imposition of any additional tax or income recognition under Section 409A
of the Code prior to the actual payment of Shares pursuant to this award of
Restricted Stock Units. Notwithstanding the foregoing, if required by
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), no
Restricted Stock Units will be paid to the Grantee (or in the event of the
Grantee’s death, to his or her estate) earlier than six (6) months and one
(1) day following the date of the Termination of the Grantee’s relationship with
the Company as a Service Provider, subject to Section 9.
     22. Amendment, Suspension or Termination of the Plan. By accepting this
Restricted Stock Units award, the Grantee expressly warrants that he or she has
received a right to receive stock under the Plan, and has received, read and
understood a description of the Plan. The Grantee understands that the Plan is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, except as otherwise provided in the Plan and/or the
Agreement.
     23. Labor Law and Nature of Grant. In accepting the award of Restricted
Stock Units, the Grantee acknowledges that:
          (a) the Plan is established voluntarily by the Company;
          (b) the award of Restricted Stock Units is voluntary and occasional
and does not create any contractual or other right to receive future awards of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units even if
Restricted Stock Units have been awarded repeatedly in the past;
          (c) all decisions with respect to future awards, if any, will be at
the sole discretion of the Company;
          (d) the Grantee’s participation in the Plan is voluntary;
          (e) the award is an extraordinary item that is outside the scope of
the Grantee’s employment or service contract, if any;
          (f) the award is not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
          (g) in the event that the Grantee is not an employee of the Company,
the award will not be interpreted to form an employment or service contract or
relationship with the Company; and, furthermore, the award will not be
interpreted to form an employment or service contract or relationship with the
Employer or any Parent or other successor or a Subsidiary of the Company;
          (h) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
          (i) the Company is not providing any tax, legal, or financial advice,
nor is the Company making any recommendations regarding the Grantee’s
participation in the Plan or the acquisition or sale of Shares; and

-8-



--------------------------------------------------------------------------------



 



          (j) the Grantee is hereby advised to consult with the Grantee’s own
personal tax, legal and financial advisors regarding the Grantee’s participation
in the Plan before taking any action related to the Plan.
     24. Data Privacy. The Grantee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Grantee’s personal data as described in the Notice of Grant and this Agreement
and any other Restricted Stock Unit grant materials by and among, as applicable,
the Employer, the Company and its Subsidiaries for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan.
          The Grantee understands that the Company and the Employer may hold
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, vested, unvested or
outstanding in the Grantee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
          The Grantee understands that Data will be transferred to E*Trade or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. The Grantee understands the recipients of Data may
be located in the Grantee’s country, in the United States or elsewhere, and that
the recipients’ country may have different data privacy laws and protections
than the Grantee’s country. The Grantee understands that the Grantee may request
a list with the names and addresses of any potential recipients of the Data by
contacting the Grantee’s local human resources representative. The Grantee
authorizes the Company, E*Trade and any other potential recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Grantee’s participation in the Plan. The Grantee understands
that he or she may, at any time, view the Data, request additional information
about the storage and processing of the Data, require any necessary amendments
to the Data or refuse or withdraw the consents herein, in any case without cost,
by contacting in writing the Grantee’s local human resources representative. The
Grantee understands, however, that refusing or withdrawing consent may affect
the Grantee’s ability to participate in the Plan. For more information on the
consequences of the Grantee’s refusal to consent or withdrawal of consent, the
Grantee understands that he or she may contact his or her local human resources
representative.
     25. Notice of Governing Law. This award of Restricted Stock Units shall be
governed by, and construed in accordance with, the laws of the State of
California, without regard to principles of conflict of laws. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by the award of Restricted Stock Units, the parties
hereby submit to and consent to the exclusive jurisdiction of the State of
California and agree that such litigation shall be conducted on in the courts of
Santa Clara County, California or the federal courts for the United States for
the Northern District of California, and no other courts, where this grant is
made and/or to be performed.
     26. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means, or to request the Grantee’s consent to participate in the Plan
by electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

-9-



--------------------------------------------------------------------------------



 



[FORM OF TIME-BASED RESTRICTED STOCK UNIT AGREEMENT]
BROCADE COMMUNICATIONS SYSTEMS, INC.
1999 STOCK PLAN (AS AMENDED AND RESTATED)
RESTRICTED STOCK UNIT AGREEMENT
FOR NON-U.S. EMPLOYEES
NOTICE OF GRANT
[GRANTEE NAME]
[GRANTEE ADDRESS]
     You (“Grantee”) have been granted an award of Restricted Stock Units under
the Company’s Amended and Restated 1999 Stock Plan (the “Plan”). The date of
this Restricted Stock Units Agreement (the “Agreement”) is the Grant Date
defined below. Subject to the provisions of Appendix A (attached), any appendix
to the Agreement for the Grantee’s country of residence (“Appendix B”) and the
Plan, all of which are attached hereto and incorporated herein in their
entirety, the principal features of this award are as follows:

     
Grant Date:
  [GRANT DATE] (the “Grant Date”)
 
   
Number of Restricted Stock Units:
  [NUMBER OF RSUs] (the “Number of Restricted Stock Units”)
 
   
Vesting Schedule:
  The Restricted Stock Units will vest in accordance with the following Vesting
Schedule; provided, Grantee remains a Service Provider to the Company through
the applicable vesting dates (the “Vesting Schedule”):
 
   
 
  [INSERT VESTING SCHEDULE]

     Your signature below indicates your agreement and understanding that this
award is subject to all of the terms and conditions contained in Appendix A,
Appendix B and the Plan. For example, important additional information on
vesting and forfeiture of the Restricted Stock Units is contained in Sections 3
through 5 and Section 7 of Appendix A. PLEASE BE SURE TO READ ALL OF APPENDIX A,
APPENDIX B AND THE PLAN, WHICH CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THIS
AWARD.

         
BROCADE COMMUNICATIONS SYSTEMS, INC.
      GRANTEE
 
       
 
       
Signature
      Signature
 
       
 
       
Print Name
      Print Name
 
       
 
Title
       

-1-



--------------------------------------------------------------------------------



 



APPENDIX A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
FOR NON-U.S. EMPLOYEES
     Unless otherwise defined herein, capitalized terms used herein shall have
the meanings ascribed to them in the Plan.
          1. Grant.
               (a) The Company hereby grants to the Grantee under the Plan an
award of the Number of Restricted Stock Units set forth on the Notice of Grant,
subject to all of the terms and conditions in this Agreement, Appendix B and the
Plan. For each Restricted Stock Unit that vests, the Grantee will be entitled to
receive one (1) Share (subject to automatic adjustment for stock splits,
combinations and other adjustments contemplated in the Plan).
               (b) When Shares are paid to the Grantee in payment for the
Restricted Stock Units, par value ($.001 per share) will be deemed paid by the
Grantee for each Restricted Stock Unit by services rendered by the Grantee, and
will be subject to the appropriate tax withholdings.
     2. Company’s Obligation to Pay. Each Restricted Stock Unit has a value
equal to the Fair Market Value of a Share on the date that the Restricted Stock
Unit is granted. Unless and until the Restricted Stock Units have vested in the
manner set forth in Sections 3 through 5, the Grantee will have no right to
payment of such Restricted Stock Units. Prior to actual payment of Shares upon
the vesting of any Restricted Stock Units, such Restricted Stock Units will
represent an unsecured obligation. Payment of any vested Restricted Stock Units
shall be made in whole Shares only and any fractional Shares will be forfeited
at the time of payment.
     3. Vesting Schedule/Period of Restriction. Except as provided in Sections 4
and 5, and subject to Section 7, the Restricted Stock Units awarded by this
Agreement shall vest in accordance with the vesting provisions set forth on the
Notice of Grant. Restricted Stock Units shall not vest in accordance with any of
the provisions of this Agreement unless the Grantee shall have been continuously
employed by the Company or by its Parent or other successor or a Subsidiary from
the Grant Date through the dates the Restricted Stock Units are otherwise
scheduled to vest.
     4. Modifications to Vesting Schedule.
          (a) Vesting upon Leave of Absence. In the event that the Grantee takes
an authorized leave of absence (“LOA”), the Restricted Stock Units awarded by
this Agreement that are eligible to be earned shall either: (i) not be affected,
or (ii) shall be deferred for a period of time equal to the duration of such
LOA, based on the Company’s LOA policy in effect at such time as determined by
the Company in its sole discretion.
          (b) Death or Disability of Grantee. In the event that the Grantee’s
relationship with the Company or its Parent or other successor or a Subsidiary
as a Service Provider is terminated prior to full vesting of the Restricted
Stock Units due to his or her death or Disability, the unvested portion of the
Restricted Stock Units subject to this Restricted Stock Unit award shall be
forfeited on the date of the Grantee’s death or Disability.

-2-



--------------------------------------------------------------------------------



 



     5. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the Restricted Stock Units at any time, subject to the terms of the Plan. Such
acceleration may result in tax or other consequences to the Grantee. If so
accelerated, such Restricted Stock Units will be considered as having vested as
of the date specified by the Administrator. If the Administrator, in its
discretion, accelerates the vesting of the balance, or some lesser portion of
the balance, of the Restricted Stock Units, the payment of such accelerated
Restricted Stock Units nevertheless shall be made at the same time or times as
if such Restricted Stock Units had vested in accordance with the vesting
schedule set forth on the Notice of Grant and Section 1 of this Agreement or as
otherwise provided herein (whether or not the Grantee remains employed by the
Company or by one of its Subsidiaries as of such date(s)). The Grantee is hereby
advised to consult with the Grantee’s own personal tax, legal and financial
advisors regarding the Grantee’s participation in the Plan before taking any
action related to the Plan.
     6. Payment after Vesting. Any Restricted Stock Units that vest in
accordance with Sections 3 through 4 of this Agreement will be paid to the
Grantee (or in the event of the Grantee’s death, to his or her estate) as soon
as practicable following the applicable vesting date, subject to Section 9, but
no later than March 15th of the calendar year following the applicable vesting
date.
     7. Forfeiture. The balance of the Restricted Stock Units that have not
vested pursuant to Sections 3 through 5 at the time of the termination of the
Grantee’s relationship with the Company as a Service Provider for any or no
reason will be forfeited.
     8. [Reserved.]
     9. Withholding of Taxes.
          (a) General. Regardless of any action the Company and/or the Grantee’s
employer (the “Employer”) take with respect to any or all income tax (including
U.S. federal, state, local and/or non-U.S. taxes), social insurance, payroll
tax, payment on account or other tax-related withholdings (“Tax-Related Items”),
the Grantee acknowledges that the ultimate liability for all Tax-Related Items
legally due by the Grantee is and remains the Grantee’s responsibility and that
the Company and/or the Employer (i) make no guarantees or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
award, including the grant of the Restricted Stock Units, the vesting of the
Restricted Stock Units, the delivery of Shares, the subsequent sale of any
Shares received at vesting and the receipt of any dividends; and (ii) do not
commit to structure the terms of the grant or any aspect of the award to reduce
or eliminate the Grantee’s liability for Tax-Related Items.
          (b) Payment of Tax-Related Items. The Grantee authorizes the Company
and/or the Employer, at its discretion, to satisfy the obligations with regard
to all Tax-Related Items by withholding a portion of the Shares issued as
payment for vested Restricted Stock Units that have an aggregate market value
sufficient to pay all Tax-Related Items required to be withheld by the Company
and/or the Employer with respect to the vesting of the Restricted Stock Units
and issuance of the Shares, unless the Company, in its sole discretion, either
requires or otherwise permits the Grantee to make alternate arrangements
satisfactory to the Company for such withholdings in advance of the arising of
any withholding obligations. The number of Shares withheld pursuant to the prior
sentence will be no greater than the minimum statutory rate of withholding and
will be rounded up to the nearest whole Share, with no refund for any value of
the Shares withheld in excess of the tax obligation as a result of such
rounding.

-3-



--------------------------------------------------------------------------------



 



          If the obligation of Tax-Related Items is satisfied by reducing the
number of Shares delivered as described herein, the Grantee is deemed to have
been issued the full number of Shares subject to the award of Restricted Stock
Units, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
award.
          If the foregoing method of withholding is prohibited or insufficient
to satisfy all Tax-Related Items required to be withheld by the Company and/or
the Employer with respect to the vesting of the Restricted Stock Units and
issuance of the Shares or if the Company, in its discretion, determines not to
apply the foregoing method of withholding, then the Grantee hereby authorizes
the Company and/or the Employer to satisfy such obligations by one or a
combination of the following: (a) withholding from the Grantee’s wages or other
cash compensation paid to the Grantee by the Company and/or the Employer, to the
maximum extent permitted by law; or (b) selling the applicable number of Shares
or arranging for the sale of the applicable number of Shares (in either case on
the Grantee’s behalf and at the Grantee’s discretion pursuant to this
authorization) issued in settlement of vested Restricted Stock Units and
retaining the requisite proceeds from such sale.
          Finally, the Grantee shall pay to the Company and/or the Employer any
amount of Tax-Related Items that the Company and/or the Employer may be required
to withhold as a result of the Grantee’s participation in the Plan that cannot
be satisfied by the means previously described. The Company may refuse to
deliver to the Grantee any Shares pursuant to the award if the Grantee fails to
comply with the Grantee’s obligations in connection with the Tax-Related Items,
as described in this Section 9.
     10. Rights as Stockholder. Neither the Grantee nor any person claiming
under or through the Grantee will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Grantee (including through
electronic delivery to a brokerage account). After such issuance, recordation
and delivery, the Grantee will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.
     11. No Effect on Employment. Subject to any employment contract with the
Grantee, the terms of such employment will be determined from time to time by
the Company, or the Subsidiary employing the Grantee, as the case may be, and
the Company, or the Subsidiary employing the Grantee, as the case may be, will
have the right, which is hereby expressly reserved, to terminate or change the
terms of the employment of the Grantee at any time for any reason whatsoever,
with or without good cause. The transactions contemplated hereunder and the
vesting schedule set forth on the first page of this Agreement do not constitute
an express or implied promise of continued employment for any period of time. A
leave of absence or an interruption in service (including an interruption during
military service) authorized or acknowledged by the Company or the Subsidiary
employing the Grantee, as the case may be, shall not be deemed a termination of
the Grantee’s relationship with the Company or its Subsidiary as a Service
Provider for the purposes of this Agreement.
     12. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company, in care of Stock
Administrator, at 1745 Technology Drive, San Jose, California, 95110, USA, or at
such other address as the Company may hereafter

-4-



--------------------------------------------------------------------------------



 



designate in writing, with a copy to the Company, C/O General Counsel, 1745
Technology Drive, San Jose, California, 95110, USA.
     13. Grant is Not Transferable. Except to the limited extent provided in
this Agreement or the Plan, this grant of Restricted Stock Units and the rights
and privileges conferred hereby will not be sold, pledged, assigned,
hypothecated, transferred or disposed of any way (whether by operation of law or
otherwise) and will not be subject to sale under execution, attachment or
similar process, until the Grantee has been issued Shares in payment of the
Restricted Stock Units. Upon any attempt to sell, pledge, assign, hypothecate,
transfer or otherwise dispose of this grant, or any right or privilege conferred
hereby, or upon any attempted sale under any execution, attachment or similar
process, this grant and the rights and privileges conferred hereby immediately
will become null and void.
     14. Restrictions on Sale of Securities. The Shares issued as payment for
vested Restricted Stock Units under this Agreement will be registered under U.S.
federal securities laws and will be freely tradable upon receipt. However, a
Grantee’s subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other U.S. securities laws or other
Applicable Laws.
     15. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     16. Additional Conditions to Issuance of Certificates for Shares. The
Company shall not be required to issue any certificate or certificates for
Shares hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any U.S. state or federal or non-U.S. law or
under the rulings or regulations of the Securities and Exchange Commission or
any other governmental regulatory body, which the Administrator shall, in its
absolute discretion, deem necessary or advisable; (c) the obtaining of any
approval or other clearance from any U.S. state or federal or non-U.S.
governmental agency, which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable; and (d) the lapse of such reasonable
period of time following the Vesting Date of the Restricted Stock Units as the
Administrator may establish from time to time for reasons of administrative
convenience.
     17. Plan Governs. This Agreement and the Appendix B are subject to all the
terms and provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement or the Appendix B and one or more provisions of the
Plan, the provisions of the Plan will govern.
     18. Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon the Grantee, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
     19. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

-5-



--------------------------------------------------------------------------------



 



     20. Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
     21. Modifications to the Agreement. This Agreement, including Appendix A
and B, together with the Plan, constitutes the entire understanding of the
parties on the subjects covered, subject to any applicable pre-existing
agreement or agreement entered into after the date hereof relating to full or
partial acceleration of vesting in the event of a change of control of the
Company (or similar event). The Grantee expressly warrants that he or she is not
accepting this Agreement in reliance on any promises, representations, or
inducements other than those contained herein or expressly contemplated above.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Grantee, to
comply with Section 409A of the Code or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A of the Code prior to the
actual payment of Shares pursuant to this award of Restricted Stock Units.
Notwithstanding the foregoing, if required by Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), no Restricted Stock Units will be
paid to the Grantee (or in the event of the Grantee’s death, to his or her
estate) earlier than six (6) months and one (1) day following the date of the
Termination of the Grantee’s relationship with the Company as a Service
Provider, subject to Section 9.
     22. Amendment, Suspension or Termination of the Plan. By accepting this
Restricted Stock Units award, the Grantee expressly warrants that he or she has
received a right to receive stock under the Plan, and has received, read and
understood a description of the Plan. The Grantee understands that the Plan is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, except as otherwise provided in the Plan and/or the
Agreement.
     23. Labor Law and Nature of Grant. In accepting the award of Restricted
Stock Units, the Grantee acknowledges that:
          (a) the Plan is established voluntarily by the Company;
          (b) the award of Restricted Stock Units is voluntary and occasional
and does not create any contractual or other right to receive future awards of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units even if
Restricted Stock Units have been awarded repeatedly in the past;
          (c) all decisions with respect to future awards, if any, will be at
the sole discretion of the Company;
          (d) the Grantee’s participation in the Plan is voluntary;
          (e) the award is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and that is outside the scope of the Grantee’s employment or service
contract, if any;

-6-



--------------------------------------------------------------------------------



 



          (f) the award is not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or the Employer;
          (g) in the event that the Grantee is not an employee of the Company,
the award will not be interpreted to form an employment or service contract or
relationship with the Company; and, furthermore, the award will not be
interpreted to form an employment or service contract or relationship with the
Employer or any Parent or other successor or a Subsidiary of the Company;
          (h) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
          (i) in consideration of the award of Restricted Stock Units, no claim
or entitlement to compensation or damages shall arise from termination of the
award or from any diminution in value of the award or Shares received upon
vesting of the award resulting from termination of the Grantee’s employment or
service by the Company or the Employer (for any reason whatsoever and whether or
not in breach of local labor laws) and the Grantee irrevocably releases the
Company and/or the Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Agreement, the Grantee shall
be deemed irrevocably to have waived the Grantee’s entitlement to pursue such
claim;
          (j) the Company is not providing any tax, legal, or financial advice,
nor is the Company making any recommendations regarding the Grantee’s
participation in the Plan or the acquisition or sale of Shares; and
          (k) the Grantee is hereby advised to consult with the Grantee’s own
personal tax, legal and financial advisors regarding the Grantee’s participation
in the Plan before taking any action related to the Plan.
     24. Data Privacy. The Grantee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Grantee’s personal data as described in the Notice of Grant and this Agreement
and any other Restricted Stock Unit grant materials by and among, as applicable,
the Employer, the Company and its Subsidiaries for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan.
          The Grantee understands that the Company and the Employer may hold
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, vested, unvested or
outstanding in the Grantee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
          The Grantee understands that Data will be transferred to E*Trade or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. The Grantee

-7-



--------------------------------------------------------------------------------



 



understands the recipients of Data may be located in the Grantee’s country, in
the United States or elsewhere, and that the recipients’ country may have
different data privacy laws and protections than the Grantee’s country. The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local human resources representative. The Grantee authorizes the Company,
E*Trade and any other potential recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing the
Grantee’s participation in the Plan. The Grantee understands that he or she may,
at any time, view the Data, request additional information about the storage and
processing of the Data, require any necessary amendments to the Data or refuse
or withdraw the consents herein, in any case without cost, by contacting in
writing the Grantee’s local human resources representative. The Grantee
understands, however, that refusing or withdrawing consent may affect the
Grantee’s ability to participate in the Plan. For more information on the
consequences of the Grantee’s refusal to consent or withdrawal of consent, the
Grantee understands that he or she may contact his or her local human resources
representative.
     25. Notice of Governing Law. This award of Restricted Stock Units shall be
governed by, and construed in accordance with, the laws of the State of
California, without regard to principles of conflict of laws. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by the award of Restricted Stock Units, the parties
hereby submit to and consent to the exclusive jurisdiction of the State of
California and agree that such litigation shall be conducted on in the courts of
Santa Clara County, California or the federal courts for the United States for
the Northern District of California, and no other courts, where this grant is
made and/or to be performed.
     26. Language. If the Grantee has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control, unless otherwise prescribed by local law.
     27. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means, or to request the Grantee’s consent to participate in the Plan
by electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
     28. Appendix B. Notwithstanding any provision in this Agreement or any
other Plan documents to the contrary, the award of Restricted Stock Units shall
be subject to any special terms and conditions as set forth in the Appendix B to
this Agreement for the Grantee’s country of residence, if any. The Appendix B,
if any, constitutes part of this Agreement.

-8-



--------------------------------------------------------------------------------



 



APPENDIX B
TO TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
SPECIAL PROVISIONS FOR GRANTEES OUTSIDE THE UNITED STATES
     This Appendix B, which is part of the Agreement, includes additional terms
and conditions of the award of Restricted Stock Units that will apply to
Grantees in the countries listed below. Please note that the exchange control
information provided below is current as of April 2007. However, exchange
controls are subject to change and the Grantee should consult his or her
personal advisor(s) with respect to the applicable exchange controls (if any)
which may apply to the vesting of the Restricted Stock Units, acquisition and/or
sale of the Shares. Capitalized terms used but not defined herein shall have the
same meanings assigned to them in the Plan, the Agreement and the Notice of
Grant.
Australia
     No special provisions.
Austria
Consumer Protection Act Notice
     The Grantee acknowledges that he or she may be entitled to revoke the
Agreement on the basis of the Austrian Consumer Protection Act according the
following rules:

  (i)   If the Grantee receives the award of Restricted Stock Units under the
Plan outside the business premises of the Company, the Grantee may be entitled
to revoke his or her acceptance of the Agreement. The revocation must be made
within one week after the Grantee has signed the Notice of Grant.     (ii)   The
revocation must be in written form to be valid. It is sufficient if the Grantee
returns the Agreement to the Company or the Company’s representative with
language that can be understood as his or her refusal to conclude or honor the
Agreement. It is sufficient if the revocation is sent within the period
discussed above.

Belgium
Tax Compliance
     The Grantee is required to report any taxable income attributable to the
award of Restricted Stock Units on his or her annual tax return. In addition,
the Grantee is required to report any bank accounts opened and maintained
outside Belgium on his or her annual tax return.

1



--------------------------------------------------------------------------------



 



Brazil
Intent to Comply with Law
     By accepting this award of Restricted Stock Units, the Grantee acknowledges
that he or she agrees to comply with applicable Brazilian laws and pay any and
all applicable taxes associated with the vesting of the Restricted Stock Units
and the sale of Shares.
Exchange Control Reporting
     A Grantee resident or domiciled in Brazil will be required to submit
annually a declaration of assets and rights held outside of Brazil to the
Central Bank of Brazil if the aggregate value of such assets and rights is equal
to or greater than US$100,000. Assets and rights that must be reported include
Shares of Company stock.
Canada
Consent to Receive Information in English for Quebec Grantees
     The parties acknowledge that it is their express wish that the Agreement,
as well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
     Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.
Securities Law Information
     The Grantee is permitted to sell Shares acquired in settlement of the
Restricted Stock Units through the designated broker appointed under the Plan
provided the resale of Shares acquired in settlement of the Restricted Stock
Units takes place outside of Canada through facilities of a stock exchange on
which the Shares are listed. The Shares are currently listed on the Nasdaq
Global Select market in the United States.
China
Exchange Control Information
     Exchange control approval/reporting requirements may apply when the Grantee
sells Shares and repatriates the proceeds to China. As a result, the Grantee
should consult with his/her personal advisor as to the process for repatriating
the proceeds to China.
Germany
No special provisions.

2



--------------------------------------------------------------------------------



 



Hong Kong
Restricted Stock Units Payable Only in Shares
     Restricted Stock Units awarded to Grantees in Hong Kong shall be paid in
Shares only. In no event shall any of such Restricted Stock Units be paid in
cash, notwithstanding any discretion contained in the Plan or any provisions in
the Agreement to the contrary.
Securities Law Notice
     This offer of Restricted Stock Units and the Shares subject to the
Restricted Stock Units is not a public offer of securities and is available only
for employees of the Company or any parent or Subsidiary participating in the
Plan. The contents of this Appendix B, the Agreement and the Plan have not been
reviewed by any regulatory authority in Hong Kong. The Grantee is advised to
exercise caution in relation to this offer of Restricted Stock Units. If the
Grantee has any doubt as to the contents of this Appendix B, the Agreement or
the Plan, the Grantee should obtain independent professional advice.
Israel
Data Privacy Consent
     Grantee’s right to protect his or her personal data in connection with the
Plan might be restricted under certain circumstances. Specifically, the Company
or the Company’s Israeli Subsidiary may be required to disclose to the Israeli
tax authorities information on grants, vesting and sales under the Plan.
Italy
Plan Document Acknowledgement
     By accepting the award of Restricted Stock Units, the Grantee acknowledges
that he or she has received a copy of the Plan, has review the Plan and the
Agreement in their entirety and fully understands and accepts all provisions of
the Plan and the Agreement.
     The Grantee further acknowledges that he or she has read and specifically
and expressly approves the following clauses in the Agreement: Paragraph 9:
Withholding of Taxes; Paragraph 13: Grant is Not Transferable; Paragraph 23:
Labor Law and Nature of Grant; Paragraph 25: Notice of Governing Law; and the
Data Privacy Consent below.
Data Privacy Consent
     Notwithstanding Paragraph 24 or any other provision of the Agreement,
Grantee agrees that the following shall apply with regard to data privacy in
Italy:
     Grantee hereby explicitly and unambiguously consents to the collection,
use, processing and transfer, in electronic or other form, of personal data as
described in this section of Appendix B by and among, as applicable, the
Employer and the Company and any

3



--------------------------------------------------------------------------------



 



of its Subsidiaries for the exclusive purpose of implementing, administering and
managing Grantee’s participation in the Plan.
     Grantee understands that the Employer, the Company and any of its
Subsidiaries may hold certain personal information about Grantee, including,
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of the award of
Restricted Stock Units or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in Grantee’s favor, for the exclusive
purpose of managing and administering the Plan (“Data”).
     Grantee also understands that providing the Company with Grantee’s Data is
necessary for the performance of the Plan and that Grantee’s denial to provide
such Data would make it impossible for the Company to perform its contractual
obligations and may affect Grantee’s ability to participate in the Plan. The
Controller of personal data processing is Brocade Communications Systems, Inc.,
with registered offices at 1745 Technology Drive, San Jose, California, 95110,
United States of America, and, pursuant to Legislative Decree no. 196/2003, its
representative in Italy is [insert name of Brocade’s Italian subsidiary] with
registered offices at [insert address], Italy. Grantee understands that
Grantee’s Data will not be publicized, but it may be transferred to E*Trade or
other third parties, banks, other financial institutions or brokers involved in
the management and administration of the Plan. Grantee further understands that
the Company and/or its Subsidiaries will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
Grantee’s participation in the Plan, and that the Company and/or its
Subsidiaries may each further transfer Data to third parties assisting the
Company in the implementation, administration and management of the Plan,
including any requisite transfer to E*Trade            or
another            third party with whom Grantee may elect to deposit any Shares
acquired under the Plan. Such recipients may receive, possess, use, retain and
transfer the Data in electronic or other form, for the purposes of implementing,
administering and managing Grantee’s participation in the Plan. Grantee
understands that these recipients may be located in the European Economic Area,
or elsewhere, such as the U.S. or Asia. Should the Company exercise its
discretion in suspending all necessary legal obligations connected with the
management and administration of the Plan, it will delete Grantee’s Data as soon
as it has accomplished all the necessary legal obligations connected with the
management and administration of the Plan.
     Grantee understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data are collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.
     The processing activity, including communication, the transfer of Grantee’s
Data abroad, including outside of the European Union, as herein specified and
pursuant to applicable laws and regulations, does not require Grantee’s consent
thereto as the processing is necessary to performance of contractual obligations
related to implementation, administration and management of the Plan. Grantee
understands that, pursuant to Section 7

4



--------------------------------------------------------------------------------



 



of the Legislative Decree no. 196/2003, Grantee has the right to, including but
not limited to, access, delete, update, ask for rectification of Grantee’s Data
and estop, for legitimate reason, the Data processing. Furthermore, Grantee is
aware that Grantee’s Data will not be used for direct marketing purposes. In
addition, the Data provided can be reviewed and questions or complaints can be
addressed by contacting Grantee’s local human resources department.
Japan
     No special provisions.
Korea
Exchange Control Information
     If Grantee realizes US$500,000 or more from the sale of Shares acquired in
settlement of the Restricted Stock Units, Grantee will be required to repatriate
the sale proceeds back to Korea within 18 months of sale.
Mexico
     Policy Statement. La invitación que la Compañía hace en relación con el
Plan es unilateral y discrecional, por lo tanto, la Compañía se reserva el
derecho absoluto para modificar o terminar el mismo en cualquier momento, sin
ninguna responsabilidad para el Opcionante. Esta invitación y, en el caso del
Opcionante, la adquisición de acciones, de ninguna manera establecen relación
laboral alguna entre el Opcionante y la Compañía. Tampoco establece derecho
alguno entre el Opcionante y su empleador.
     English Translation. The invitation the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability to the
Grantee. This invitation and, in the Grantee’s case, the acquisition of Shares
does not, in any way, establish a labor relationship between the Grantee and the
Company and it does not establish any rights between the Grantee and the
Employer.
Netherlands
Notification For Dutch Grantees
     The Grantee has been granted Restricted Stock Units under the Plan,
pursuant to which the Grantee may acquire shares of the Company’s Shares.
Grantees that are residents of the Netherlands should be aware of the Dutch
insider trading rules, which may impact the sale of Shares issued upon vesting
of the Restricted Stock Units. In particular, the Grantee may be prohibited from
effecting certain Share transactions if he or she has insider information
regarding the Company.
     Below is a discussion of the applicable restrictions. The Grantee is
advised to read the discussion carefully to determine whether the insider rules
could apply to him or her. If it is uncertain whether the insider rules apply,
we recommend that the Grantee consults with his or

5



--------------------------------------------------------------------------------



 



her legal advisor. Please note that the Company cannot be held liable if a
Grantee violates the Dutch insider rules. The Grantee is responsible for
ensuring his or her compliance with these rules.
     By entering into the Agreement and participating in the Plan, the Grantee
acknowledges having read and understood the Notification and acknowledges that
it is his or her responsibility to comply with the Dutch insider trading rules,
as discussed herein.
Prohibition Against Insider Trading
     Dutch securities laws prohibit insider trading. Under Article 46 of the Act
on the Supervision of the Securities Trade 1995, anyone who has “inside
information” related to the Company is prohibited from effectuating a
transaction in securities in or from the Netherlands. “Inside information” is
knowledge of a detail concerning the issuer to which the securities relate that
is not public and which, if published, would reasonably be expected to affect
the stock price, regardless of the development of the price. The insider could
be any employee of the Company or its Dutch Subsidiary who has inside
information as described above.
     Given the broad scope of the definition of inside information, certain
employees of the Company working at its Dutch Subsidiary may have inside
information and thus, would be prohibited from effectuating a transaction in
securities in the Netherlands at a time when he or she had such inside
information.
Singapore
Securities Law Notification
     The grant of the award of Restricted Stock Units under the Plan is being
made on a private basis and is, therefore, exempt from registration in
Singapore.
Director Notification
     If the Grantee is a director, associate director or shadow director of a
Singapore Subsidiary or affiliate of the Company, the Grantee is subject to
certain notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Singapore Subsidiary or affiliate in
writing when the Grantee receives an interest (e.g., Restricted Stock Units,
Shares) in the Company or any related companies. Please contact the Company to
obtain a copy of the notification form. In addition, the Grantee must notify the
Singapore Subsidiary or affiliate when the Grantee sells Shares of the Company
or any related company (including when the Grantee sells Shares acquired
pursuant to this award). These notifications must be made within two days of
acquiring or disposing of any interest in the Company or any related company. In
addition, a notification must be made of the Grantee’s interests in the Company
or any related company within two days of becoming a director.

6



--------------------------------------------------------------------------------



 



Spain
Labor Law Acknowledgement
     In accepting the Restricted Stock Unit award, the Grantee acknowledges that
he or she consents to participation in the Plan and has received a copy of the
Plan and the Agreement. The Grantee understands that the Company has
unilaterally, gratuitously and discretionally decided to grant Restricted Stock
Units under the Plan to individuals who may be employees of the Company or its
Subsidiaries or affiliates throughout the world. The decision is a limited
decision that is entered into upon the express assumption and condition that the
grant will not bind the Company or any of its Subsidiaries or affiliates.
Consequently, the Grantee understands that the Restricted Stock Units are
granted on the assumption and condition that the Restricted Stock Units or the
Shares acquired pursuant to the award shall not become a part of any employment
contract (either with the Company or any of its Subsidiaries) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. In addition, the Grantee
understands that this award would not be made to the Grantee but for the
assumptions and conditions referred to above; thus, the Grantee acknowledges and
freely accepts that should any or all of the assumptions be mistaken or should
any of the conditions not be met for any reason, then any grant of Restricted
Stock Units shall be null and void.
Exchange Control Requirements
     To participate in the Plan, the Grantee must comply with exchange control
regulations in Spain. The acquisition of Shares under the Plan must be declared
for statistical purposes to the Spanish Dirección General de Política Comercial
e Inversiones Exteriores (the “DGPCIE”), the Bureau for Commercial Policy and
Foreign Investments, which is a department of the Ministry of the Economy. The
Grantee must make the declaration himself or herself by filing a form with the
DGPCIE. When receiving foreign currency payments derived from the ownership of
Shares (i.e., dividends or sale proceeds), the Grantee must inform the financial
institution receiving the payment of the basis upon which such payment is made.
The Grantee will need to provide the institution with the following information:
(i) the Grantee’s name, address, and fiscal identification number; (ii) the name
and corporate domicile of the Company; (iii) the amount of the payment; (iv) the
currency used; (v) the country of origin; (vi) the reasons for the payment; and
(vii) further information that may be required. If the Grantee acquires Shares
under the Plan and wishes to import the ownership title of such Shares (i.e.,
share certificates) into Spain, the Grantee must declare the importation of such
securities to the DGPCIE.
Securities Law Notice
     The grant of Restricted Stock Units and the Shares issued pursuant to the
award are considered a private placement outside of the scope of Spanish laws on
public offerings and issuances.
Switzerland
     No special provisions.

7



--------------------------------------------------------------------------------



 



Taiwan
     No special provisions.
UAE
     No special provisions.
* * * * *

8



--------------------------------------------------------------------------------



 



[FORM OF PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT –
MARKET CAPITALIZATION GROWTH]
BROCADE COMMUNICATIONS SYSTEMS, INC.
PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
NOTICE OF GRANT
[GRANTEE NAME]
[GRANTEE ADDRESS]
     You (“Grantee”) have been granted an award of Restricted Stock Units under
the Company’s Amended and Restated 1999 Stock Plan (the “Plan”). The date of
this Restricted Stock Unit Agreement (the “Agreement”) is the Grant Date defined
below. Subject to the provisions of Appendix A, any appendix to the Agreement
for Grantee’s country of residence (for non-US employees) and the Plan, all of
which are attached hereto and incorporated herein in their entirety, the
principal features of this Award are as follows:

     
Grant Date:
  [                    ] (the “Grant Date”)
 
   
Maximum Number of Restricted Stock Units:
  [                    ] (the “Maximum Number of Restricted Stock Units”)
 
   
Pool Percentage:
  [                    ]
 
   
Grantee Percentage of Restricted Stock Unit Pool:
  [                    ]%
 
   
Performance Period:
  [PERFORMANCE PERIOD BEGIN DATE] through [PERFORMANCE PERIOD END DATE] (subject
to Section 4(c) of Appendix A) (the “Performance Period”).
 
   
Performance Matrix:
  The number of Restricted Stock Units in which you may vest in accordance with
the Vesting Schedule will depend upon the Company’s Market Capitalization Growth
Rate as compared to the QQQQ Growth Rate for the Performance Period and will be
determined in accordance with Section 1 of Appendix A.
 
   
 
  For this purpose, “Market Capitalization Growth Rate” means the percentage
growth in the Market Capitalization of the Company during the Performance Period
determined by comparing the Market Capitalization of the Company as of the day
immediately preceding the commencement of the Performance Period with the Market
Capitalization of the Company as of the last day of the Performance Period.
 
   
 
  For this purpose, “QQQQ Growth Rate” means, as to the Performance Period, the
total return (change in share price plus reinvestment of any dividends) of a
share of Nasdaq-100 Index Tracking Stock issued by

-1-



--------------------------------------------------------------------------------



 



     
 
  the PowerShares QQQ Trust, Series 1 (or any successor fund), denominated as a
percentage. For purposes of the preceding sentence, the “change in share price”
will be determined by comparing the 10-day trading average of Nasdaq-100 Index
Tracking Stock as of the day immediately preceding the commencement of the
Performance Period with the 10-day trading average of Nasdaq-100 Index Tracking
Stock as of the last day of the Performance Period. For this purpose, the
“10-day trading average of Nasdaq-100 Index Tracking Stock” will mean the
average closing sales price of one share of Nasdaq-100 Index Tracking Stock for
the 10 most recent trading days ending on, and including, the relevant date, as
reported on the established stock exchange or national market system on which
Nasdaq-100 Index Tracking Stock is listed.
 
   
 
  For additional definitions of terms used in this Agreement, please see
Section 1(c) of Appendix A.
 
   
Vesting Schedule:
  The Grantee will vest on the date the Administrator determines the number of
Restricted Stock Units earned in accordance with the Performance Matrix and
Section 1 of Appendix A (the “Vesting Date”), provided that such determination
will be made within 30 days after the end of the Performance Period. Except as
otherwise provided in Appendix A, the Grantee will not vest in the Restricted
Stock Units unless he or she remains a Service Provider through the Vesting
Date.

     Your signature below indicates your agreement and understanding that this
award is subject to all of the terms and conditions contained in Appendix A,
Appendix B, if any, and the Plan. For example, important additional information
on vesting and forfeiture of the Restricted Stock Units is contained in
Sections 3 through 5 and Section 7 of Appendix A. PLEASE BE SURE TO READ ALL OF
APPENDIX A, APPENDIX B, IF ANY, AND THE PLAN, WHICH CONTAIN THE SPECIFIC TERMS
AND CONDITIONS OF THIS AWARD.

             
BROCADE COMMUNICATIONS SYSTEMS, INC.
      GRANTEE    
 
                         
Signature
      Signature    
 
                         
Print Name
      Print Name    
 
                         
Title
           

-2-



--------------------------------------------------------------------------------



 



APPENDIX A
TERMS AND CONDITIONS OF PERFORMANCE-BASED RESTRICTED STOCK UNITS
     Unless otherwise defined herein, capitalized terms used herein shall have
the meanings ascribed to them in the Plan.
     1. Grant.
          (a) The Company hereby grants to the Grantee under the Plan an award
of Restricted Stock Units, subject to all of the terms and conditions in this
Agreement, Appendix B, if any, and the Plan. For each Restricted Stock Unit that
vests, the Grantee will be entitled to receive one (1) Share (subject to
automatic adjustment for stock splits, combinations and the like pursuant to
Section 14 of the Plan).
          (b) The number of Restricted Stock Units in which the Grantee may vest
will depend upon the Company’s Market Capitalization Growth Rate as compared to
the QQQQ Growth Rate for the Performance Period and will be determined following
the end of the Performance Period as follows:
               (i) The QQQQ Growth Rate for the Performance Period will be
compared to the Company’s Market Capitalization Growth Rate for the Performance
Period;
               (ii) If the QQQQ Growth Rate for the Performance Period equals or
exceeds the Company’s Market Capitalization Growth Rate for the Performance
Period, this Restricted Stock Unit award will immediately terminate and the
Restricted Stock Units granted hereunder will be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company;
               (iii) To the extent the Company’s Market Capitalization Growth
Rate for the Performance Period exceeds the QQQQ Growth Rate for the Performance
Period (the “Excess Growth Rate”), the Company’s Market Capitalization as of the
day immediately preceding the commencement of the Performance Period will be
multiplied by the Excess Growth Rate. For the avoidance of doubt, if both rates
are negative, the Company’s Market Capitalization Growth Rate will exceed the
QQQQ Growth Rate for purposes of the previous sentence to the extent that the
Company’s Market Capitalization Growth Rate is a larger number than the QQQQ
Growth Rate, and the Excess Growth Rate will be the difference between the two
rates. For example, if the Company’s Market Capitalization Growth Rate is -10%
and the QQQQ Growth Rate is -20%, the Company’s Market Capitalization Growth
Rate is higher than the QQQQ Growth Rate, and the Excess Growth Rate is 10%. The
resulting dollar value (rounded down to the nearest whole dollar) will be
referred to herein as the “Market Capitalization Gain”;
               (iv) The Market Capitalization Gain will be multiplied by the
Pool Percentage set forth on the Notice of Grant. The resulting dollar value
(rounded down to the nearest whole dollar) will be referred to herein as the
“Restricted Stock Unit Pool”;
               (v) The Restricted Stock Unit Pool will be multiplied by the
Grantee Percentage of Restricted Stock Unit Pool set forth on the Notice of
Grant and rounded down to the nearest whole dollar; and

-3-



--------------------------------------------------------------------------------



 



               (vi) The dollar value determined in accordance with
Section 1(b)(v) above will be divided by the 10-Day Trading Average of the
Company’s Common Stock as of the last day of the Performance Period (rounded
down to the nearest whole number), resulting in a preliminary number of
Restricted Stock Units.
               The number of Restricted Stock Units in which the Grantee may
vest in accordance with the Vesting Schedule set forth on the Notice of Grant
will be the lesser of (A) the preliminary number of Restricted Stock Units
determined in accordance with Section 1(b)(vi) above or (B) the Maximum Number
of Restricted Stock Units; provided, however, that the Administrator, in its
sole discretion, may, within 30 days after the end of the Performance Period,
eliminate or reduce the number of Restricted Stock Units determined in
accordance with this Section 1. For the avoidance of doubt, once the number of
Restricted Stock Units have been determined in accordance with the preceding
sentence, the Grantee will vest in such number of Restricted Stock Units in
accordance with the Vesting Schedule and the Administrator may not further
eliminate or reduce such number of Restricted Stock Units. In any event, the
Administrator shall not be entitled to eliminate or reduce the number of
Restricted Stock Units determined in accordance with this Section 1 following a
Change of Control.
     Example for illustration purposes only:

         
A
  Market Capitalization as of the day immediately preceding the commencement of
the Performance Period    $4,118,055,000
 
       
B
  Pool Percentage    2%
 
       
C
  Grantee Percentage of Restricted Stock Unit Pool    5%
 
       
D
  Market Capitalization Growth Rate for the Performance Period    20%
 
       
E
  QQQQ Growth Rate for the Performance Period    10%
 
       
F
  Excess Growth Rate (D – E)    10%
 
       
G
  Market Capitalization Gain determined by multiplying the Market Capitalization
as of the day immediately preceding the commencement of the Performance Period
by the Excess Growth Rate (A x F)    $ 411,805,500
 
       
H
  Restricted Stock Unit Pool determined by multiplying the Market Capitalization
Gain by the Pool Percentage (B x G)    $ 8,236,110
 
       
I
  Dollar value of the Grantee’s award determined by multiplying the Restricted
Stock Unit Pool by the Grantee’s Percentage of Restricted Stock Unit Pool (C x
H)    $ 411,805
 
       
J
  10-Day Trading Average of the Company’s Common Stock as of the last day of the
Performance Period    $ 11.72
 
       
K
  Number of Restricted Stock Units in which the Grantee may vest, subject to the
Administrator’s discretion to eliminate or reduce this number (I ÷ J)    35,136

-4-



--------------------------------------------------------------------------------



 



          (c) Definitions.
               (i) “Market Capitalization” will mean, as of any date, the value
equal to the 10-Day Trading Average of the Company’s Common Stock multiplied by
the number of Shares outstanding as of market close on such date. Market
Capitalization will be appropriately adjusted by the Administrator for the
effects of any stock acquisitions, other than acquisitions of private companies
with a purchase price equal to or less than $100 million, made during the
Performance Period by subtracting (A) the Company’s purchase price for the
acquired company as of the date of the initial, public announcement by the
Company of the entry into a definitive agreement by and between the acquired
company and the Company (the “Press Release”), from (B) the Market
Capitalization of the Company as of the end of the Performance Period. For
purposes of the preceding sentence, the “Company’s purchase price” will mean the
estimated value of the total consideration to be paid by the Company to the
acquired company’s stockholders (in their capacity as stockholders), as set
forth in the Company’s Press Release, less any cash consideration. If the
Company’s Press Release does not set forth the estimated value of the
consideration to be paid by the Company to the acquired company’s stockholders,
the “Company’s purchase price” will mean the value, as of the date of the Press
Release, equal to the product of (i) the actual number of shares of the
Company’s Common Stock issued in exchange for the shares of the acquired
company’s stock multiplied by (ii) the Fair Market Value of the Company’s Common
Stock as of the market close on the last market trading day immediately prior to
the date of the Press Release.
               (ii) “10-Day Trading Average of the Company’s Common Stock” will
mean the average closing sales price of one share of the Company’s Common Stock
for the 10 most recent trading days ending on, and including, the relevant date,
as reported on the established stock exchange or national market system on which
the Company’s Common Stock is listed (or, in the absence of an established
market, as determined in good faith by the Administrator).
          (d) When Shares are paid to the Grantee in payment for the Restricted
Stock Units, par value will be deemed paid by the Grantee for each Restricted
Stock Unit by past services rendered by the Grantee, and will be subject to the
appropriate tax withholdings.
     2. Company’s Obligation to Pay. Each Restricted Stock Unit has a value
equal to the Fair Market Value of a Share on the date that the Restricted Stock
Unit is granted. Unless and until the Restricted Stock Units have vested in the
manner set forth in Sections 3 through 5, the Grantee will have no right to
payment of such Restricted Stock Units. Prior to actual payment of any vested
Restricted Stock Units, such Restricted Stock Units will represent an unsecured
obligation. Payment of any vested Restricted Stock Units shall be made in whole
Shares only and any fractional shares will be forfeited at the time of payment.
     3. Vesting Schedule/Period of Restriction. Except as provided in Sections 4
and 5, and subject to Section 7, the Restricted Stock Units awarded by this
Agreement shall vest in accordance with the vesting provisions set forth on the
Notice of Grant and Section 1 of this Agreement. Except as otherwise provided
herein, Restricted Stock Units shall not vest in accordance with any of the
provisions of this Agreement unless the Grantee remains a Service Provider
through the Vesting Date.
     4. Modifications to Vesting Schedule.
          (a) Vesting upon Leave of Absence. In the event that the Grantee takes
an authorized leave of absence (“LOA”), the Restricted Stock Units awarded by
this Agreement that are eligible to be earned shall either: (i) not be affected,
or (ii) be deferred for a period of time equal to the duration of such LOA,
based on the Company’s LOA policy in effect at such time as determined by the
Company in its sole discretion.

-5-



--------------------------------------------------------------------------------



 



          (b) Death or Disability of Grantee. In the event that the Grantee’s
relationship with the Company as a Service Provider is terminated during the
Performance Period due to his or her death or Disability, the vesting of the
Restricted Stock Units subject to this Restricted Stock Unit award shall be
forfeited on the date of the Grantee’s death or Disability.
          (c) Change of Control. In the event of a Change of Control (as defined
below) during the Performance Period, the Performance Period shall be deemed to
end immediately prior to the date of the Press Release for purposes of
determining the Company’s Market Capitalization Growth Rate and the QQQQ Growth
Rate and the number of Restricted Stock Units in which the Grantee will be
entitled to vest will be determined by the Administrator (as in existence prior
to the Change in Control) in accordance with the Performance Matrix and
Section 1 of this Appendix A. The Grantee shall vest in the number of Restricted
Stock Units determined based on the preceding sentence immediately prior to and
contingent upon the Change of Control (the “New Vesting Date”) (unless vested
earlier in accordance with the terms of this Award, Section 14(c) of the Plan or
any employment or change of control agreement by and between the Company and the
Grantee and provided that the Grantee remains a Service Provider through the New
Vesting Date or as otherwise set forth in this Agreement). In accordance with
Section 1 of this Appendix A, the Administrator shall not be entitled to
eliminate or reduce the number of Restricted Stock Units determined in
accordance with Section 1 of Appendix A following a Change of Control.
          (d) Definition of Change of Control. For purposes of this Agreement,
“Change of Control” shall mean the occurrence of any of the following events:
               (1) the consummation by the Company of a merger or consolidation
of the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the total voting power represented by
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation;
               (2) the consummation of the sale or disposition by the Company of
all or substantially all of the Company’s assets;
               (3) any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) becoming the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities; or
               (4) a change in the composition of the Board, as a result of
which fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” shall mean directors who either (A) are directors of the Company as
of the date hereof, or (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of those directors whose
election or nomination was not in connection with any transactions described in
subsections (i), (ii), or (iii) or in connection with an actual or threatened
proxy contest relating to the election of directors of the Company.
     5. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the Restricted Stock Units at any time, subject to the terms of the Plan. If so
accelerated, such Restricted Stock Units will be considered as having vested as
of the date specified by the Administrator. If the Administrator, in its

-6-



--------------------------------------------------------------------------------



 



discretion, accelerates the vesting of the balance, or some lesser portion of
the balance, of the Restricted Stock Units, the payment of such accelerated
Restricted Stock Units nevertheless shall be made at the same time or times as
if such Restricted Stock Units had vested in accordance with the Vesting
Schedule set forth on the Notice of Grant or as otherwise provided herein
(whether or not the Grantee remains employed by the Company or by one of its
Subsidiaries as of such date(s)), unless an earlier payment date, in the
judgment of the Administrator, would not cause the Grantee to incur an
additional tax under Section 409A of the U.S. Internal Revenue Code of 1986, as
amended, and any proposed, temporary or final Treasury Regulations and Internal
Revenue Service guidance thereunder (“Section 409A”).
     6. Payment after Vesting. Any Restricted Stock Units that vest in
accordance with Sections 3 through 5 of this Agreement will be paid to the
Grantee (or in the event of the Grantee’s death, to his or her estate) as soon
as practicable following the Vesting Date, subject to Section 10, but no later
than March 15th of the calendar year following the Vesting Date. Notwithstanding
the foregoing, if the Grantee is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, any Restricted
Stock Units that vest on account of the termination of the Grantee’s
relationship with the Company as a Service Provider will be paid to the Grantee
(or in the event of the Grantee’s death, to his or her estate) no earlier than
six (6) months and one (1) day following the date of the termination of the
Grantee’s relationship with the Company (or any Parent or Subsidiary of the
Company) as a Service Provider, subject to Section 10.
     7. Forfeiture of Unvested Restricted Stock Units. The balance of the
Restricted Stock Units that have not vested pursuant to Sections 3 through 5 at
the time of the termination of the Grantee’s relationship with the Company (or
any Parent or Subsidiary of the Company) as a Service Provider for any or no
reason will be forfeited.
     8. Conditions Requiring Forfeiture of Shares. Notwithstanding any provision
in this Agreement to the contrary, the Company may demand that the Grantee
forfeit and transfer to, and the Grantee hereby agrees that, within thirty
(30) days of such demand, the Grantee will (i) forfeit and transfer to, the
Company that number of Shares equal to the number of Shares issued as payment
for vested Restricted Stock Units under this Agreement, or (ii) tender to the
Company a cash payment in immediately available funds in an amount equal to the
number of Shares issued as payment for the vested Restricted Stock Units under
this Agreement multiplied by the Fair Market Value of a Share on the Vesting
Date, in the event the Board, in its reasonable discretion, determines within
four (4) years following the Performance Period but in any event prior to a
Change of Control that the Grantee committed financial-based fraud with respect
to the Company’s financial statements filed with the Securities and Exchange
Commission requiring the restatement of such financial statements and such fraud
positively impacted the Market Capitalization Growth Rate during the Performance
Period. Except for any applicable offset of amounts reimbursed, nothing herein,
including any determination by the Board contemplated by this Section 8, shall
limit or otherwise waive any Company right of recovery or obligation of
reimbursement by applicable executive officers under Section 304 of the Sarbanes
Oxley Act of 2002.
     9. [Reserved.]
     10. Withholding of Taxes.
          (a) General. Regardless of any action the Company and/or the Grantee’s
employer (the “Employer”) take with respect to any or all income tax (including
U.S. federal, state,

-7-



--------------------------------------------------------------------------------



 



local and/or non-U.S. taxes), social insurance, payroll tax, payment on account
or other tax-related withholdings (“Tax-Related Items”), the Grantee
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Grantee is and remains the Grantee’s responsibility and that the Company
and/or the Employer (i) make no guarantees or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the award,
including the grant of the Restricted Stock Units, the vesting of the Restricted
Stock Units, the delivery of Shares, the subsequent sale of any Shares received
at vesting and the receipt of any dividends; and (ii) do not commit to structure
the terms of the grant or any aspect of the award to reduce or eliminate the
Grantee’s liability for Tax-Related Items.
          (b) Payment of Tax-Related Items. The Grantee authorizes the Company
and/or the Employer, at its discretion, to satisfy the obligations with regard
to all Tax-Related Items by withholding a portion of the Shares issued as
payment for vested Restricted Stock Units that have an aggregate market value
sufficient to pay all Tax-Related Items required to be withheld by the Company
and/or the Employer with respect to the vesting of the Restricted Stock Units
and issuance of the Shares, unless the Company, in its sole discretion, either
requires or otherwise permits the Grantee to make alternate arrangements
satisfactory to the Company for such withholdings in advance of the arising of
any withholding obligations. The number of Shares withheld pursuant to the prior
sentence will be rounded up to the nearest whole Share, with no refund for any
value of the Shares withheld in excess of the tax obligation as a result of such
rounding.
          If the obligation of Tax-Related Items is satisfied by reducing the
number of Shares delivered as described herein, the Grantee is deemed to have
been issued the full number of Shares subject to the award of Restricted Stock
Units, notwithstanding that a number of the Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
award.
          If the foregoing method of withholding is prohibited or insufficient
to satisfy all Tax-Related Items required to be withheld by the Company and/or
the Employer with respect to the vesting of the Restricted Stock Units and
issuance of the Shares or if the Company, in its discretion, determines not to
apply the foregoing method of withholding, then the Grantee hereby authorizes
the Company and/or the Employer to satisfy such obligations by one or a
combination of the following: (i) withholding from the Grantee’s wages or other
cash compensation paid to the Grantee by the Company and/or the Employer, to the
maximum extent permitted by law; or (ii) selling the applicable number of Shares
or arranging for the sale of the applicable number of Shares (in either case on
the Grantee’s behalf and at the Grantee’s discretion pursuant to this
authorization) issued in settlement of vested Restricted Stock Units and
retaining the requisite proceeds from such sale.
          Finally, the Grantee shall pay to the Company and/or the Employer any
amount of Tax-Related Items that the Company and/or the Employer may be required
to withhold as a result of the Grantee’s participation in the Plan that cannot
be satisfied by the means previously described. The Company may refuse to
deliver to the Grantee any Shares pursuant to the award if the Grantee fails to
comply with the Grantee’s obligations in connection with the Tax-Related Items,
as described in this Section 10.
     11. Rights as Stockholder. Neither the Grantee nor any person claiming
under or through the Grantee will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Grantee (including through
electronic delivery to a

-8-



--------------------------------------------------------------------------------



 



brokerage account). After such issuance, recordation and delivery, the Grantee
will have all the rights of a stockholder of the Company with respect to voting
such Shares and receipt of dividends and distributions on such Shares.
     12. No Effect on Employment. Subject to any employment contract with the
Grantee, the terms of such employment will be determined from time to time by
the Company, or the Subsidiary employing the Grantee, as the case may be, and
the Company, or the Subsidiary employing the Grantee, as the case may be, will
have the right, which is hereby expressly reserved, to terminate or change the
terms of the employment of the Grantee at any time for any reason whatsoever,
with or without good cause. The transactions contemplated hereunder and the
Vesting Schedule set forth on the Notice of Grant do not constitute an express
or implied promise of continued employment for any period of time. A leave of
absence or an interruption in service (including an interruption during military
service) authorized or acknowledged by the Company or the Subsidiary employing
the Grantee, as the case may be, shall not be deemed a termination of the
Grantee’s relationship with the Company as a Service Provider for the purposes
of this Agreement.
     13. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company, in care of Stock
Administrator, at 1745 Technology Drive, San Jose, CA 95110, or at such other
address as the Company may hereafter designate in writing, with a copy to the
Company, C/O General Counsel, 1745 Technology Drive, San Jose, CA 95110.
     14. Grant is Not Transferable. Except to the limited extent provided in
this Agreement or the Plan, this grant of Restricted Stock Units and the rights
and privileges conferred hereby will not be sold, pledged, assigned,
hypothecated, transferred or disposed of any way (whether by operation of law or
otherwise) and will not be subject to sale under execution, attachment or
similar process, until the Grantee has been issued Shares in payment of the
Restricted Stock Units. Upon any attempt to sell, pledge, assign, hypothecate,
transfer or otherwise dispose of this grant, or any right or privilege conferred
hereby, or upon any attempted sale under any execution, attachment or similar
process, this grant and the rights and privileges conferred hereby immediately
will become null and void.
     15. Restrictions on Sale of Securities. The Shares issued as payment for
vested Restricted Stock Units under this Agreement will be registered under U.S.
federal securities laws and will be freely tradable upon receipt. However, a
Grantee’s subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.
     16. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     17. Additional Conditions to Issuance of Certificates for Shares. The
Company shall not be required to issue any certificate or certificates for
Shares hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any U.S. state or federal law or under the
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Administrator shall, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any U.S. state or federal governmental agency, which the
Administrator shall, in its

-9-



--------------------------------------------------------------------------------



 



absolute discretion, determine to be necessary or advisable; and (d) the lapse
of such reasonable period of time following the Vesting Date of the Restricted
Stock Units as the Administrator may establish from time to time for reasons of
administrative convenience.
     18 Plan Governs. This Agreement and Appendix B, if any, are subject to all
the terms and provisions of the Plan. In the event of a conflict between one or
more provisions of this Agreement or Appendix B, if any, and one or more
provisions of the Plan, the provisions of the Plan will govern.
     19. Administrator Authority. The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon the Grantee, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
     20. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
     21. Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
     22. Modifications to the Agreement. This Agreement, together with the Plan
and Appendix B, if any, constitutes the entire understanding of the parties on
the subjects covered, subject to any applicable pre-existing agreement or
agreement entered into after the date hereof relating to full or partial
acceleration of vesting in the event of a change of control of the Company (or
similar event). The Grantee expressly warrants that he or she is not accepting
this Agreement in reliance on any promises, representations, or inducements
other than those contained herein or expressly contemplated above. Modifications
to this Agreement or the Plan can be made only in an express written contract
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this Agreement, the Company reserves the right to
revise this Agreement as it deems necessary or advisable, in its sole discretion
and without the consent of the Grantee, to comply with Section 409A of the Code
or to otherwise avoid imposition of any additional tax or income recognition
under Section 409A of the Code prior to the actual payment of Shares pursuant to
this award of Restricted Stock Units.
     23. Amendment, Suspension or Termination of the Plan. By accepting this
Restricted Stock Units award, the Grantee expressly warrants that he or she has
received a right to receive stock under the Plan, and has received, read and
understood a description of the Plan. The Grantee understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.
     24. Labor Law and Nature of Grant. In accepting the award of Restricted
Stock Units, the Grantee acknowledges that:

-10-



--------------------------------------------------------------------------------



 



          (a) the Plan is established voluntarily by the Company;
          (b) the award of Restricted Stock Units is voluntary and occasional
and does not create any contractual or other right to receive future awards of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units even if
Restricted Stock Units have been awarded repeatedly in the past;
          (c) all decisions with respect to future awards, if any, will be at
the sole discretion of the Company;
          (d) the Grantee’s participation in the Plan is voluntary;
          (e) the award is an extraordinary item that is outside the scope of
the Grantee’s employment or service contract, if any;
          (f) the award is not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
          (g) in the event that the Grantee is not an employee of the Company,
the award will not be interpreted to form an employment or service contract or
relationship with the Company; and, furthermore, the award will not be
interpreted to form an employment or service contract or relationship with the
Employer or any Parent or other successor or a Subsidiary of the Company;
          (h) the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
          (i) the Company is not providing any tax, legal, or financial advice,
nor is the Company making any recommendations regarding the Grantee’s
participation in the Plan or the acquisition or sale of Shares; and
          (j) the Grantee is hereby advised to consult with the Grantee’s own
personal tax, legal and financial advisors regarding the Grantee’s participation
in the Plan before taking any action related to the Plan.
     25. Data Privacy. The Grantee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Grantee’s personal data as described in the Notice of Grant and this Agreement
and any other Restricted Stock Unit grant materials by and among, as applicable,
the Employer, the Company and its Subsidiaries for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan.
          The Grantee understands that the Company and the Employer may hold
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Restricted Stock
Units or any other entitlement to Shares awarded, canceled, vested, unvested or
outstanding in the Grantee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).
          The Grantee understands that Data will be transferred to E*Trade or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. The Grantee

-11-



--------------------------------------------------------------------------------



 



understands the recipients of Data may be located in the Grantee’s country, in
the United States or elsewhere, and that the recipients’ country may have
different data privacy laws and protections than the Grantee’s country. The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local human resources representative. The Grantee authorizes the Company,
E*Trade and any other potential recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing the
Grantee’s participation in the Plan. The Grantee understands that he or she may,
at any time, view the Data, request additional information about the storage and
processing of the Data, require any necessary amendments to the Data or refuse
or withdraw the consents herein, in any case without cost, by contacting in
writing the Grantee’s local human resources representative. The Grantee
understands, however, that refusing or withdrawing consent may affect the
Grantee’s ability to participate in the Plan. For more information on the
consequences of the Grantee’s refusal to consent or withdrawal of consent, the
Grantee understands that he or she may contact his or her local human resources
representative.
     26. Notice of Governing Law. This award of Restricted Stock Units shall be
governed by, and construed in accordance with, the laws of the State of
California, without regard to principles of conflict of laws.
     27. Language. If the Grantee has received this Agreement, Appendix B, if
any, or any other document related to the Plan translated into a language other
than English and if the translated version is different than the English
version, the English version will control, unless otherwise prescribed by local
law.
     28. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means, or to request the Grantee’s consent to participate in the Plan
by electronic means. The Grantee hereby consents to receive such documents by
electronic delivery and if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
     29. Appendix B. Notwithstanding any provision in this Agreement or any
other Plan documents to the contrary, the award of Restricted Stock Units shall
be subject to any special terms and conditions as set forth in the Appendix B,
if any, to this Agreement for the Grantee’s country of residence outside the
United States, if any. The Appendix B, if any, constitutes part of this
Agreement.

-12-



--------------------------------------------------------------------------------



 



APPENDIX B
APPENDIX B
TO TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
SPECIAL PROVISIONS FOR GRANTEES OUTSIDE THE UNITED STATES
     This Appendix B, which is part of the Agreement, includes additional terms
and conditions of the award of Restricted Stock Units that will apply to
Grantees in the countries listed below. Please note that the exchange control
information provided below is current as of April 2007. However, exchange
controls are subject to change and the Grantee should consult his or her
personal advisor(s) with respect to the applicable exchange controls (if any)
which may apply to the vesting of the Restricted Stock Units, acquisition and/or
sale of the Shares. Capitalized terms used but not defined herein shall have the
same meanings assigned to them in the Plan, the Agreement and the Notice of
Grant.
Australia
     No special provisions.
Austria
Consumer Protection Act Notice
     The Grantee acknowledges that he or she may be entitled to revoke the
Agreement on the basis of the Austrian Consumer Protection Act according the
following rules:

  (i)   If the Grantee receives the award of Restricted Stock Units under the
Plan outside the business premises of the Company, the Grantee may be entitled
to revoke his or her acceptance of the Agreement. The revocation must be made
within one week after the Grantee has signed the Notice of Grant.     (ii)   The
revocation must be in written form to be valid. It is sufficient if the Grantee
returns the Agreement to the Company or the Company’s representative with
language that can be understood as his or her refusal to conclude or honor the
Agreement. It is sufficient if the revocation is sent within the period
discussed above.

Belgium
Tax Compliance
     The Grantee is required to report any taxable income attributable to the
award of Restricted Stock Units on his or her annual tax return. In addition,
the Grantee is required to report any bank accounts opened and maintained
outside Belgium on his or her annual tax return.
 

RSU Agreement — Appendix B   1   Dated August 14, 2007

 



--------------------------------------------------------------------------------



 



APPENDIX B
Brazil
Intent to Comply with Law
     By accepting this award of Restricted Stock Units, the Grantee acknowledges
that he or she agrees to comply with applicable Brazilian laws and pay any and
all applicable taxes associated with the vesting of the Restricted Stock Units
and the sale of Shares.
Exchange Control Reporting
     A Grantee resident or domiciled in Brazil will be required to submit
annually a declaration of assets and rights held outside of Brazil to the
Central Bank of Brazil if the aggregate value of such assets and rights is equal
to or greater than US$100,000. Assets and rights that must be reported include
Shares of Company stock.
Canada
Consent to Receive Information in English for Quebec Grantees
     The parties acknowledge that it is their express wish that the Agreement,
as well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.
     Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.
Securities Law Information
     The Grantee is permitted to sell Shares acquired in settlement of the
Restricted Stock Units through the designated broker appointed under the Plan
provided the resale of Shares acquired in settlement of the Restricted Stock
Units takes place outside of Canada through facilities of a stock exchange on
which the Shares are listed. The Shares are currently listed on the Nasdaq
Global Select market in the United States.
China
Exchange Control Information
     Exchange control approval/reporting requirements may apply when the Grantee
sells Shares and repatriates the proceeds to China. As a result, the Grantee
should consult with his/her personal advisor as to the process for repatriating
the proceeds to China.
Germany
No special provisions.
 

RSU Agreement — Appendix B   2   Dated August 14, 2007

 



--------------------------------------------------------------------------------



 



APPENDIX B
Hong Kong
Restricted Stock Units Payable Only in Shares
     Restricted Stock Units awarded to Grantees in Hong Kong shall be paid in
Shares only. In no event shall any of such Restricted Stock Units be paid in
cash, notwithstanding any discretion contained in the Plan or any provisions in
the Agreement to the contrary.
Securities Law Notice
     This offer of Restricted Stock Units and the Shares subject to the
Restricted Stock Units is not a public offer of securities and is available only
for employees of the Company or any parent or Subsidiary participating in the
Plan. The contents of this Appendix B, the Agreement and the Plan have not been
reviewed by any regulatory authority in Hong Kong. The Grantee is advised to
exercise caution in relation to this offer of Restricted Stock Units. If the
Grantee has any doubt as to the contents of this Appendix B, the Agreement or
the Plan, the Grantee should obtain independent professional advice.
India
Fringe Benefit Tax
     By accepting the grant of Restricted Stock Units, the Grantee consents and
agrees to satisfy any liability for fringe benefit tax that may be payable by
the Company and/or the Employer in connection with the Restricted Stock Units.
Further, by accepting the grant of Restricted Stock Units, the Grantee agrees
that the Company and/or the Employer may collect the fringe benefit tax from the
Grantee by any of the means set forth in Section 9 of the Agreement, withholding
from wages or other cash compensation payable to him or her by the Company or
the Employer. The Grantee further agrees to execute any other consents or
elections required to accomplish the above, promptly upon request of the
Company.
Exchange Control Information
     Proceeds from the sale of Shares must be repatriated to India within a
reasonable period of time (i.e., two weeks). The Grantee should obtain a foreign
inward remittance certificate from the bank for his or her records to document
compliance with this requirement and submit a copy of the foreign inward
remittance certificate to his or her Employer.
Israel
Data Privacy Consent
     Grantee’s right to protect his or her personal data in connection with the
Plan might be restricted under certain circumstances. Specifically, the Company
or the Company’s Israeli Subsidiary may be required to disclose to the Israeli
tax authorities information on grants, vesting and sales under the Plan.
 

RSU Agreement — Appendix B   3   Dated August 14, 2007

 



--------------------------------------------------------------------------------



 



APPENDIX B
Italy
Plan Document Acknowledgement
     By accepting the award of Restricted Stock Units, the Grantee acknowledges
that he or she has received a copy of the Plan, has review the Plan and the
Agreement in their entirety and fully understands and accepts all provisions of
the Plan and the Agreement.
     The Grantee further acknowledges that he or she has read and specifically
and expressly approves the following clauses in the Agreement: Paragraph 9:
Withholding of Taxes; Paragraph 13: Grant is Not Transferable; Paragraph 23:
Labor Law and Nature of Grant; Paragraph 25: Notice of Governing Law; and the
Data Privacy Consent below.
Data Privacy Consent
     Notwithstanding Paragraph 24 or any other provision of the Agreement,
Grantee agrees that the following shall apply with regard to data privacy in
Italy:
     Grantee hereby explicitly and unambiguously consents to the collection,
use, processing and transfer, in electronic or other form, of personal data as
described in this section of Appendix B by and among, as applicable, the
Employer and the Company and any of its Subsidiaries for the exclusive purpose
of implementing, administering and managing Grantee’s participation in the Plan.
     Grantee understands that the Employer, the Company and any of its
Subsidiaries may hold certain personal information about Grantee, including,
Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of the award of
Restricted Stock Units or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in Grantee’s favor, for the exclusive
purpose of managing and administering the Plan (“Data”).
     Grantee also understands that providing the Company with Grantee’s Data is
necessary for the performance of the Plan and that Grantee’s denial to provide
such Data would make it impossible for the Company to perform its contractual
obligations and may affect Grantee’s ability to participate in the Plan. The
Controller of personal data processing is Brocade Communications Systems, Inc.,
with registered offices at 1745 Technology Drive, San Jose, California, 95110,
United States of America, and, pursuant to Legislative Decree no. 196/2003, its
representative in Italy is Brocade Communications Italy Srl with registered
offices at Largo Rio de Janeiro, 1, 20133 Milano, Italy. Grantee understands
that Grantee’s Data will not be publicized, but it may be transferred to E*Trade
or other third parties, banks, other financial institutions or brokers involved
in the management and administration of the Plan. Grantee further understands
that the Company and/or its Subsidiaries will transfer Data amongst themselves
as necessary for the purpose of implementation, administration and management of
Grantee’s participation in the Plan, and that the Company and/or its
Subsidiaries may each further transfer Data to third parties assisting the
Company in the implementation, administration and management of the Plan,
including any requisite transfer
 

RSU Agreement — Appendix B   4   Dated August 14, 2007

 



--------------------------------------------------------------------------------



 



APPENDIX B
to E*Trade or another third party with whom Grantee may elect to deposit any
Shares acquired under the Plan. Such recipients may receive, possess, use,
retain and transfer the Data in electronic or other form, for the purposes of
implementing, administering and managing Grantee’s participation in the Plan.
Grantee understands that these recipients may be located in the European
Economic Area, or elsewhere, such as the U.S. or Asia. Should the Company
exercise its discretion in suspending all necessary legal obligations connected
with the management and administration of the Plan, it will delete Grantee’s
Data as soon as it has accomplished all the necessary legal obligations
connected with the management and administration of the Plan.
     Grantee understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data are collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.
     The processing activity, including communication, the transfer of Grantee’s
Data abroad, including outside of the European Union, as herein specified and
pursuant to applicable laws and regulations, does not require Grantee’s consent
thereto as the processing is necessary to performance of contractual obligations
related to implementation, administration and management of the Plan. Grantee
understands that, pursuant to Section 7 of the Legislative Decree no. 196/2003,
Grantee has the right to, including but not limited to, access, delete, update,
ask for rectification of Grantee’s Data and estop, for legitimate reason, the
Data processing. Furthermore, Grantee is aware that Grantee’s Data will not be
used for direct marketing purposes. In addition, the Data provided can be
reviewed and questions or complaints can be addressed by contacting Grantee’s
local human resources department.
Japan
     No special provisions.
Korea
Exchange Control Information
     If Grantee realizes US$500,000 or more from the sale of Shares acquired in
settlement of the Restricted Stock Units, Grantee will be required to repatriate
the sale proceeds back to Korea within 18 months of sale.
Mexico
     Policy Statement. La invitación que la Compañía hace en relación con el
Plan es unilateral y discrecional, por lo tanto, la Compañía se reserva el
derecho absoluto para modificar o terminar el mismo en cualquier momento, sin
ninguna responsabilidad para el Opcionante. Esta invitación y, en el caso del
Opcionante, la adquisición de acciones, de ninguna manera establecen relación
laboral alguna entre el Opcionante y la Compañía. Tampoco establece derecho
alguno entre el Opcionante y su empleador.
 

RSU Agreement — Appendix B   5   Dated August 14, 2007

 



--------------------------------------------------------------------------------



 



APPENDIX B
     English Translation. The invitation the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability to the
Grantee. This invitation and, in the Grantee’s case, the acquisition of Shares
does not, in any way, establish a labor relationship between the Grantee and the
Company and it does not establish any rights between the Grantee and the
Employer.
Netherlands
Notification For Dutch Grantees
     The Grantee has been granted Restricted Stock Units under the Plan,
pursuant to which the Grantee may acquire shares of the Company’s Shares.
Grantees that are residents of the Netherlands should be aware of the Dutch
insider trading rules, which may impact the sale of Shares issued upon vesting
of the Restricted Stock Units. In particular, the Grantee may be prohibited from
effecting certain Share transactions if he or she has insider information
regarding the Company.
     Below is a discussion of the applicable restrictions. The Grantee is
advised to read the discussion carefully to determine whether the insider rules
could apply to him or her. If it is uncertain whether the insider rules apply,
we recommend that the Grantee consults with his or her legal advisor. Please
note that the Company cannot be held liable if a Grantee violates the Dutch
insider rules. The Grantee is responsible for ensuring his or her compliance
with these rules.
     By entering into the Agreement and participating in the Plan, the Grantee
acknowledges having read and understood the Notification and acknowledges that
it is his or her responsibility to comply with the Dutch insider trading rules,
as discussed herein.
Prohibition Against Insider Trading
     Dutch securities laws prohibit insider trading. Under Article 46 of the Act
on the Supervision of the Securities Trade 1995, anyone who has “inside
information” related to the Company is prohibited from effectuating a
transaction in securities in or from the Netherlands. “Inside information” is
knowledge of a detail concerning the issuer to which the securities relate that
is not public and which, if published, would reasonably be expected to affect
the stock price, regardless of the development of the price. The insider could
be any employee of the Company or its Dutch Subsidiary who has inside
information as described above.
     Given the broad scope of the definition of inside information, certain
employees of the Company working at its Dutch Subsidiary may have inside
information and thus, would be prohibited from effectuating a transaction in
securities in the Netherlands at a time when he or she had such inside
information.
 

RSU Agreement — Appendix B   6   Dated August 14, 2007

 



--------------------------------------------------------------------------------



 



APPENDIX B
Singapore
Securities Law Notification
     The grant of the award of Restricted Stock Units under the Plan is being
made on a private basis and is, therefore, exempt from registration in
Singapore.
Director Notification
     If the Grantee is a director, associate director or shadow director of a
Singapore Subsidiary or affiliate of the Company, the Grantee is subject to
certain notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Singapore Subsidiary or affiliate in
writing when the Grantee receives an interest (e.g., Restricted Stock Units,
Shares) in the Company or any related companies. Please contact the Company to
obtain a copy of the notification form. In addition, the Grantee must notify the
Singapore Subsidiary or affiliate when the Grantee sells Shares of the Company
or any related company (including when the Grantee sells Shares acquired
pursuant to this award). These notifications must be made within two days of
acquiring or disposing of any interest in the Company or any related company. In
addition, a notification must be made of the Grantee’s interests in the Company
or any related company within two days of becoming a director.
Spain
Labor Law Acknowledgement
     In accepting the Restricted Stock Unit award, the Grantee acknowledges that
he or she consents to participation in the Plan and has received a copy of the
Plan and the Agreement. The Grantee understands that the Company has
unilaterally, gratuitously and discretionally decided to grant Restricted Stock
Units under the Plan to individuals who may be employees of the Company or its
Subsidiaries or affiliates throughout the world. The decision is a limited
decision that is entered into upon the express assumption and condition that the
grant will not bind the Company or any of its Subsidiaries or affiliates.
Consequently, the Grantee understands that the Restricted Stock Units are
granted on the assumption and condition that the Restricted Stock Units or the
Shares acquired pursuant to the award shall not become a part of any employment
contract (either with the Company or any of its Subsidiaries) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. In addition, the Grantee
understands that this award would not be made to the Grantee but for the
assumptions and conditions referred to above; thus, the Grantee acknowledges and
freely accepts that should any or all of the assumptions be mistaken or should
any of the conditions not be met for any reason, then any grant of Restricted
Stock Units shall be null and void.
Exchange Control Requirements
     To participate in the Plan, the Grantee must comply with exchange control
regulations in Spain. The acquisition of Shares under the Plan must be declared
for statistical purposes to the Spanish Dirección General de Política Comercial
e Inversiones Exteriores (the “DGPCIE”), the Bureau for Commercial Policy and
Foreign Investments, which is a department of the Ministry
 

RSU Agreement — Appendix B   7   Dated August 14, 2007

 



--------------------------------------------------------------------------------



 



APPENDIX B
of the Economy. The Grantee must make the declaration himself or herself by
filing a form with the DGPCIE. When receiving foreign currency payments derived
from the ownership of Shares (i.e., dividends or sale proceeds), the Grantee
must inform the financial institution receiving the payment of the basis upon
which such payment is made. The Grantee will need to provide the institution
with the following information: (i) the Grantee’s name, address, and fiscal
identification number; (ii) the name and corporate domicile of the Company;
(iii) the amount of the payment; (iv) the currency used; (v) the country of
origin; (vi) the reasons for the payment; and (vii) further information that may
be required. If the Grantee acquires Shares under the Plan and wishes to import
the ownership title of such Shares (i.e., share certificates) into Spain, the
Grantee must declare the importation of such securities to the DGPCIE.
Securities Law Notice
     The grant of Restricted Stock Units and the Shares issued pursuant to the
award are considered a private placement outside of the scope of Spanish laws on
public offerings and issuances.
Switzerland
     No special provisions.
Taiwan
     No special provisions.
UAE
     No special provisions.
* * * * *
 

RSU Agreement — Appendix B   8   Dated August 14, 2007

 